TESTIMONIO -

41DALGO

CECILIA HIDALGO MORAN

EDAM PARE EN

NUMERDS CUATRO MIL QUINIENTOS DCRENTICHUATRO : K 15849
MINUTA. CUATRO MIL QUINIENTOS DEHENTA REB 987

MODIFICACION DEL CONTRATO DE LICENCIA, PARA
LA”. EXPLORACION. Y - EXPLOTACION “DE
HIDROCARBUROS EN EL LOTE 44, QUE CELEBRAN.-
DE UNA “PARTE: PERUPETRO S.A.: Y. DELA OTRA
PARTE, DCCIDENTAL PETROLERA DEL PERU, INC»,
SUCURSAL DEL PERÚz TALTSMAN (PERU) LTD,
SUGURSAL PERUANAS AMERADA HESS PERU, INC,
SUCÚRSAL DEL —PERLIÍ CON "LA INTERVENCIÓN DE
OCCIDENTAL PETROLELÍM. — CORPBRATION: - DE
TALISMAN. ENERGY, INC25 DE. AMERADA HESS
CORPORATION; DE OCCIDENTAL PERUANA: INCÓ,
SULURSAL DEL "PERU; Y. DELSBANCO CENTRAL DE
RESERVA DEL PERU IATA ar errar

ON
NJ 0DuU 60-12 Ñe

MIG EARBLA CECILIA HIBALSO MORAN.

DON: ANTONIO: RÓDOLEO STUMPFLE-, GUIMARAES -. GUJEN
DO ETVIE: BASADOS “DE PREFESION:

“TESTIMONIO

CONFORMIDAD. CON “EL
JUNTO DEL 2004 Y “EL

Ñ<, MANIFIESTA NACIONALIDAD:
DE PROFESION: 260, Y DOMICILIAR EN
EStA EAPaTÍ. DEBIÑANENTE IDENTIFICADO TON PASAPORTE ies 133333057 ,. QUIÉN, ÉN
ESTE arte DECLAÑA PROCEDER EN NDOABRE, Y. REPRESENTACIÓN DE AOCRIDENTAL “PETROLERA
DEL PER, INC», —SUCURSAL DEL”.PERÚ.. IASCRÍTO EN LA PARTIDA ELECTROÑIDA N
11622590 Sai, ñEsYSTRO DE PERSONAS JURIDICAS, SE “Lia, Y EN EL ASIENTO FOJAS
1ÓMD 110 SDE ELIBRO DE EQNIRATISTÁS, De: hrEñacTOÑES DEL -RERISTRO
z kADROCARSUROS, — CON REGISTRO, “UNICÓOO DE — EDNTRIBUYÉNTE: NUMERO
20767630388 C2CON DOMICILIO: EN VICTOR ANDRES, BELAUNDE NUNERO 187;-YTA PRINCIPAL
155% EDIFILCTO REAL TRES, DEÍEINA, 602. CENTRO EMPRESARTAL REAL; DEL DIS
SAN” ISIDRO, DE, LA PROYÍNCIA, Y DEPARTAMENTO. DE amp, CUJÉN “DICE “ESTAR
DERIDAMENTE FACUL TADO- SEGÚN, CONSTA “DEL PODER. INSCRITO a £p 2ARTIDA ELECTRONICA
e, 1102209 <DEL “REGISTRO DE PERSOÑÁS, SÚRIDICAS ES e YEN, EA PARTIDA
( ta 687710 DEL-RÉGISTRO PuBiTcos DESHTOROCARBÚROS
ORBÉ AUeisTO PÉREZ TATMAN, QUIEN: HANIFAES A GER, De, NACIONALIDAD: PERUANA,
Ano 2Í4L ¿LASADO: _DE_ PROFESION: ABOGADO, Y, DOMICILIAR EN ESTA CAPITAL
ECON DOCUMENTO MAÉTONAL” DE INENTEDAD NUMEROS Ó6353650.==
ouEño EN, ESTÉS ACTÓ- DECLARA PROCEDER EN, NOMBRE? Y REPRESENTACIÓN DE OCCIDENTAL
PETROLERA. DEL PERU, INC. SUCURSAL DEL PERU, INSCRITA EN LA PARTIDA ELECTRONICA
a* 11027096 DEL, RecisTeD DE peregias JRIDICAS. De I0má, VEN Elo ARIENTO 1. FOJAS
119,1 120, DES TBMÓ CITE ¡DEL EIBRD RF CONTRATISTAS DE, OPERACIONES DEL REGISTRO
HISROTARBUROS - CON SUÑACO. "DES CONTRIBUYENTE
DOMICTA TO, EN, BELAUNSE MUMERO,£47: YÍA PRINCIPAL
REAL TREb, 05 fe1Ña. 60%; JsEnfeo ENegESaÑTAL BEQLO DEL DISTRITO DE
GE EA <PROÍNCTA 2 nERORTAMEnTO, De ol Imp7. Y, BUIEN DICE ESTAR
SES Un coNeya. VEL ene Jn ENCLA: INSCRITO EN LA

[57

E:

De E) al DÉL, “Sr AE?

DON: FRANCISCO GALVEZ DAÑINO, : 3 R-DE-NACÍON PERUANA, DE
ESTADO al v1Lo tadands T

ESTA, CAPITAL,

A TESTIMONIO

DEBIDAMENTE IDENTIFICADO CÓN DOCÉMENTO NACIONAL DESI DAD NUÑERO: 08231223.==
QUIEN, EN “ESTE ACTO DECLARA PROCEDER EN NOMBRE Y "REPRESENTACION DE TALISMAN
(PERÚ) LTD,  SUCURSAL PERUANA, INSCRITA “EN=LA. PARTIDA “ELECTRONICA NUMERO
DEL DE_ PERSONAS JUREDIGAS DE LIMA Y ASIENTO: o ROJAS
DEL LIBRD “DE“CONTRATISTAS DE OPE S DEL, RESISTRO PUBLICO D
CON REGISTRO, UNICO DES CONTRIBUYENTE, NUMEROS 20340517348, * CON

y

1=]

DOI CH lo EN La CALLE LA SANTA MÁRIA NUMERO 185. DEL “DISTRETÓSDESSAN TSIDRO,, DE
LA PROVINCIA Y, DEPARTAMENTOS DE: LUNAS. EN SU CALIDAD “DE MANDATARIO NACIONAL, “Y
N<DÍRE ESTAR DEBIDAMENTE FACULTADO SEGUN CONSTA DE LOS ROBERES INSCR
Ls0t8632 DEL REGISTRO. DE, PERSONAS JURADIcÁs. De Laa, Y
N' 21668230 DEL. REGISTRO, PUBLICO. DE. HIDROCARBUROS.
36 /BLMENTE, EN ESTE AQTO DECLARA=PROCEDER EN NOMBRE Y REPRESENTACION DE TALISMAN
ENERGÚ-INC. 000 ] CALBARY,, AB 724
_ 5057 CANADA:
INSCRITO “ENWA
JURIDICAS DÉ
DON: ALBERTO VARILLAS CUETO, OUIEN MANIFIESTA SE
Estaba eivxís taSÍnú,, DE-PROFESION ABUSADO Y
IDAMENTE, 1BENT EJÉADD CÓN Sar: ÚMENTO NACIONAL DE

EN, : n BA PROCEDER EN: NOMBRE Y, REPRESENTACION DE AMERADA HESS
PERU, INC 7. SUCURSAÍ DEL “PERU, INSCRITA EN LA, PARTIDA ELEETRONIDA NÚMERO
11667203.DEL RESISTRO DE PERSONAS JÚRIDICAS De LIMA Y EN Ca PARTIDA: ELECTRONICA
Ro PUBEICO DE HIDROCARBUROS; CON REGISTRO PÑICO DE
Ba El ROSARYO N2 380,

ESTA. CAPITAL,

ERDs 07813924,.==

NÚMERO. 11670217 DEL
CONTRIBÚVENTE NUMERO. 20509177388, CON DÚMICILEO EN LA AVENÍ
DISTRITO DE BAR TSIDROS DE LA PROVINCIA Y DEPARTAMENTO. DE LIMA, EN- SU
TO NACIONAL. Y QUIEN DICE “ESTAR DEBIDAMENTE FACULTADO SEGUN
CR1TOS” EN LA. PARTIDA ELECTRONICA N*, 11667403 DEL
CAS DE LIMA Y-EN LA PARTIDA ELECTRONICA N* 11470217
E ROCARBUROS
TUALMENTE, EN ESTE ACTA DECLARA PROCEDER EN NEMBRE Y “REPRESENTACION-DE. AMERADA
HesÉ CORPORATION, 2ON DOMICILIO EN ENESALLEN-CENT RE, 0500, DaLLas STREET. HOUSTON.
Ta 270417 ESTÁDOS: UNIDOS DÉ AMERICAS V=QUIEÑ DICE ESTAR DEBIDAMENTE: FACÚLTADO
SEgÚN, EONsTA< DE LOS PODERES” INSCRITOS EN La PARTIDA, Nuieroo 11663484 DEL
$]RO_DE PERSONAS JURIDICAS DÉ LIMAS= :

DON: RIEARDO - PORFIRIO SILVA CHUECA, QUIEN MANTEIESTA “SER” DE NACIONALIDAD:

TESTIMONIO

D a Lao
CAGADO, —DE-PROFESION: ABDÉADÓ” Y DORICILIAR “EN ESTA
TIFICADO TON DACÚMENTO -NÁTIDUAL DE, TDEMJIDAD: NUMERO

FERÚANA,, “DE ESTADB, D
CAPITAL
07R 43940.
QUIEN. EN ¿ESTE ACTO, DECLARA PROCEDER EN NOMBRE. Y REPRESENTACIÓN DE OCCIDENTAL
PETROLEUM “CORPORATION, EOW, SOMIEILID EN, Re “40887 WIÉSHIRE BOULEVARD, LOS
CALÍEURNIA, ESTADOS UNIDOS DECAMERICAS VOnÚAEN DICE ESTAR. DEBIDAMENTE
ADO “SEGUN =CÓNSTA DEL'.PODER. ESPECIAL “OTORGADOS POR "DICHA EMPRESA: EN

La
ra

MEDIANTE INSTRUMENTO DES. FECHA. 235 DE FEBRERO “DE "2004. 0 FORBADO ANTE
19 PUBLICO DEL ESTADO DE CALIFORNTA ESTADAS UNIDOS. DE AMERICA. SHARON €.
ue DEBÍDAMENTE LEGALIZADO Y TRADUCIDO SE ACORPARA, Y. TUYA TRADUCTION
SE “INSERTAS. EN “RROCESO DE INSCRIPCION, EN <ELS REGISTRO DE” PERSÓNAS.

1]

fea

_ESTE ALTO RECLARA PROCEDER EN NOMBRE-Y REPREEENTACION DE. OCCIDENTAL
PERIANA, “INE. ,“ SUCURSAL. DEL “PERU, INSCRITA ÉN La PARTIDA NUMERO 06006273 DEL
RESTSTRO “PUBLICO DE HIDROCARBUROS, CON “REBISTRO UNICO, VE CONTRIBUYENTE MIMERÓ
20100139686 <C ÓN DOMICILIÓ ENCAVe VICTORIANERE SELAUNÓE, 177 -ÁYA PRINCIPAL 155.
E “Es, OFICINA 602,7 EENTRE, Enpresoa A, * REM. SAN, ISTORÓ,, DE LA
a ATEN, > ESTAR” DEBIDAM NENTE FACULTADO
e PODER. INScÍaTO EN. EL, ASIENTO £31 PE, La Exéna nd 12976 EL
a DE PERSONAS JURIDICAS IDE LIMA Y EN EL AGTENTO 29, EOSAS 192, DEL-TOMD Y
L LIBRA BE MANDATOS DEÉ REGISTRO: PUBLICO DE HEDROCARBURDS?=
DON: MANUEL MONTEAGUDO VALDEZ. BUIEN MANIFIESTA SER.DE
ESTADO CIVIL: CASADO, DÉ-PROFESION U OCUPACION: ABÓGO:
CAPITAL, DEBIDAMENTE. TDENTIRICADO CON DOTUMÉNTE, NAC LONA
10275927. : -
DON: CARLOS. AUGUSTO. BALLON. AVALOS, QUÍEN MANI ]
PERUANA, DE ESTADO Ey Tk CASADO, BE PRÓFESTONS, ECINOMIA TA, y, DOMICILIAR EN ESTA
CAPTTÁL, BEBIDAMENTES ÍDENTI Fring” CON, VOCUMENTO piciONAL, $E IDENTIDAD: NUMERO:

g

QUIÉNES EN ESTE “EGTO, DECLARAN PRÓCEDERCEN- NQMBR;
CENTRAL DE RESERVA. DEL. PERU, CON REBISTRÓS ÚNICO, “DE” CONT
20122474368. <GÓN DOMIOILAD EN EL SIRON MÍRO QUESADe Nu a AA,
ps DE LUNA, DE LA RON Ing TA Y, DEPÁ
É RAL: NONBRADO POR ACUERDO “DE ie Faso, Y BERENTE DE
OBERAE ÍBNÉS INTERNACIONALES NOMBRADO ¿POR ACUERDO? JE, DIRECTORIO NÓ. 3737,

TESTIMONIO

RESPECTIVAMENTE;
COMUNICACION “DEE

DEL DOSTMIL, CUATRO:

L%6, RONPARECTENTES 80N, ÍNTÉLIGENTES EN “EL-1IDIOMA CASTELLANA, AUTEÑES “SE
_TAF 005. DIBERTAD Y, CONOCIMIENTO SUEICAENTES DÉ CONFORMIDAD,
QUE LES HE EFECTUADO DELÓ QUE DOY FE Y ME ENTREGOÑ UNA HINEIE:

DESORDEN. DORRESP: 'ONDIÉNTE

SU LEGAJO RESREDT Two “g49o

es ego S15UE

SeñoraNotaFia Dra, Egci

Sirvase “usted extenter” gn. su Registro de Escrituras. Públicas Una en la aué
épnste”, la Modificalión der, tpntratp de, Licencia “pata la Exblpración - y
ión ye. Híidras car bio 5 én “al” fote?.54, que celebran, de “und, parte,

*. 2019£785044.-. Eon

SA, tan ORenistro Unico 26, tantrituyentes

ip entav. Luis ftiana N'2320, Saf Burjas Lime, débidaménté representada

z € $
Gefente General, "señof Antonio Rodo Ho Stuaptle
o A S as

S Gujiar es, identificado
ale Ta Identidad a 08772243 dutaritado según Poder inscrito
nic a NN” So 5983d asiento E Ó

á
Uria se Lina y desean oy iid3s roncel Acuerdo 98D

taDenTaL eETeOLERA, Vel PERU O les SUCÚRsAL DEÍS PERIS, cop Registro Uñico, de

¡utente N* 202 É76Í8358,, tonsdómicilio en

1 arPfincipal B, Edffitio Rial Tres, Centro Empresarial
Ri San. faidro; Limá, “inserita en. Ta Partión etróntca Ne 11022900 del

Registro de Personas Júridicas de Lima, y. £m el asienta l. fojas 119 y 120, del
tomo, PE]: del Libro de Captratistas de DpéraCliofes” del Registro Público de
Hidrocarburos, debidánente representada por él Señor Domald. Michael. Lininski,

prte e lós Estados Unides de América y 133333037. según

.
a
=
a
>
mn
yu
a
o

la Partida Electrónica NE, 11022700 del Regi stfo de Personas

Fiida Eléctránica NT11467710 del Registro*Público

»

a
y por $u Mandataria Ñacionzx] Señar Jorge Augusto Pérez Jaiman.
Docurento Nacional dé. Identidad N' 96353450%, sutorizada. Según

la Partida Elértrénica N*- 11022900, del Registro de, P

o

Al
mi
D
eN
o
TESTIMONIO

y en el asiento 1, tofas L1Íy 420, delia
Gperaciones del Registeo Público de > Hidrócarburost TALISM
URSAL —PERUANf

don Regístra “Unicos de Coftribuyentes N'

úmicilio ey La calle Lacsánta MarisoN?, 185,2 San Isidro, Lima.

Parfida- Electrónica N 11018632 ueí Regrstro “de” Persenas
y “en asigfto0L, fojas 389, 461 Loma LIL del Libro. de

BpéraCciones del Registro Públifa de Hidrofarbures. debidamente

su “Mándátarioo Nacianal + séRpñ. Prancisco Sálvez- Dañír
7da, N?, 08231225. aútorizado según

ectpórica N, 711018832 del Registro

a
de Hidrps ¡Cay burós; AMERADA HESB > INES; SUCURSAL DELSPERÚ”. Can Registro Unico

tituyentes N* 20809177385

trita en<13 Parfida Electrónica Ni 11867493961, Registro de

y Persanás Jure digas. de Limas, y, en EL ER Y

¡dept iferto br

zadú según, o

Lima, “y “Seno la Partida

B

Y SEre
sssrezlr. dpÉ A

¡teruel "eg occipenía, “pErróLElO ORPORAz TON, Con epmicilio en N' 10889.

Pidrozarburos: con la

Hitshiges Buufevard;. Los - Ahgéles, Bali fornia: Espasa, lagos de — América

debidamente tepreséntaga por Sale Señor Ricardo Parfirt Silya

identificado, Can Dotumente Nackonal de Jdent dl Q7RASRA0Z faculfado según
brgadó nédiánte inst £runren En ona 25 te febrero de 2004 ante

el Moptaria PabLi de fal ES tado de California de “108. Estátpa Únidos de

Sharon”, CU Fierros tuya

protesó de ias seri

NEROX INES,

E e TESTIMONIO

Régistró, Uñfica de Contribuyentes “NO “2010013948£,, Con
Andrés Belaúrdde NU-1E7. 135,

éntra, Empresarial Re2l.

Registroodk Persenás, duríidicas más y en

p de Hidrorarbufos.

Ríeardo

gísiro de Personas Juriditas de Lima y en el “asiento 29, fojas

el toro Y del kibro de Mandatos del Redistro Público de Hidrocarburos: y
NCO*EENTRAL DE RESERVA BEL PERU con demtcilioseño rs Agtonio Miro. Rúesada

I, Lima representado por, Sus funcionarios ¿Mánued “Monteagudo Valdez,
: ocómentoNaciónal del fuentidad"N*- 10275927, en “su calidad de

Legal, nombrado por Acuerda: de Directoría No
5_Balláo Avalos; ¿dentifigato Teon. Decumentó, Nacional, de

calidad qe Gergnte de Oreraciónes. Internaciónal

MODIFICACION DEL

CONTRATO.DE- LICENCIA PARA LÁ EXPLORACIÓN Y EXPLBTACION DE
HIDROCARBUROS EN EL LOTE 44

Cláusula Primera

Li PORUPEFRO- 550 0 adelarte' PERUPETRD, y “Atíantic Richtielg Peru, Int.,

inscfito en el Asiento Í, página

Contratos. y. Derechos “Peftroterss del Registro
1,6

+pétubre 48

TESTIMONIO

Medrap te Becreta Supreno,Ñ%, 0499 ÉEM/ de Fecha 17 de setiémbre de 19%,

2, 149 aprebida la cesión del citicuenta, par iento, (50%). Sarticipición en “el

Contrata de la entreóa Mlántic Rishfiela, Perú,

2, f3vor, de la empresa DécidentaloExplóradara del Pere, Lt4,., Sutursal del

Peri "La -cósión fue, elevadá a eScri4dura

ante el Netarip Público 48

Barréda:

Subrémo N'*=005-2091-EM, de Eerha2 de febrero del -200f.

Contratódec13 empresa: ptlaftic. RicHtield Peru, Int,

en favor de las empresds Repsol Exploración PerúsS,

>

agton Respurces Perú Limited, Sucursal Peruana,

a cada duna, de ellas yeinticiogo. per ciento 127%) «de

Contrato. La, cesión TUE etevada:a estritura públi

la Notaría Publica de Lima, Dra.

oércas S Peru? Limited? Sucursal Peru

al
antal -Espleradora. del Peru; Ltd. Bucursal Edel

cesión del total “de” páirticidación en el Contfató de

del Per us, Ltd., Sutursal del Perú. a favaro ge, 0

Peryy 1%... Súgufsat, del Berú, cor la Euat esta ¿ltima resultaría rar
del Bor cfento de+J4,particinatión, eh, el Contrato. Dicha
easióioy potjficáción tueeleyada Ta escrituras

marzo gel, 2004 Snte, la Notaria Publila de*

Morán.

a
e

Mediante caPta Per 017-04-0pPL Ote 447 de fer Z8 de dyríi] tel

iformidád —cón “la cidúsyla “gérine del Cóntrató,

Petroléra del Peru, “Int, ,- Sécursal del

a Llegada la ún acúerdo con fa “empresa Jalismam. (Peru) Ltd, para

Mediante

TESTIMONIO

1DALGO a e 23

cláusula  UéCInÓ. Sexta

del Perú,

Int. para

empresa (Amerada Hess Peru,

de participación 6n el Tortrato,, el

a Talímán, Eneraf

diaria Jalismar. (Perul tidus

5 Sucúrsal del

1,8 PERUPÉTRO,. mediante Constancia

Za 2. de enc el tontrato g4e 12 seris ar
O E

D 3

ZE

8

<o

CEC:

Já riiusula, derimosaxta del CóntFató, “oor.el presente

ciento (231 a ha

en. roñsecuercia

yána y Anerada Hess PEru?

TESTIMONIO

as “las Garantias

igaciofes derivadas

ey aN* 26224, <Ley,

resbonsaMilidad. tributari

sóntable és indiyídual, frente” al EstadosPeruano”,y qe resperto a los

e “gerebpoóo financieros de “Ja -cláusulá. décimo primera del Contrato. És

fapórcienalmente ¿aocada un de las embresas que

rrespónderañoségarada y

Contratista en el Eontráto:

REo0rman

¿nterviere “en 214 pfesente Modifitación” de: Contrato

Paya tamar: nota de, la vesiórm de participación Y. para

E mafificarogóe Subsistel-1ás garantias ptorgadiís En la Uláusúla de Derechos

dantietos/ aprobada Bajovet régimen de Ja Ley Nos 242217 Ley Orgánica

HidrpcarSuros.

L 2e3 Interviene Occidental Petroleum Borporatita «pisa otapú

S
Petrolerá- del. Part ns., Sutursal”odel “Refi,
p > > za

due aparece en gl Añegos TS del CóbtfFati, tal
> 45) ES E 3
e=

3
- Talignan, EheFay “Ine, paña biofgar, En favor de”

Ef, 1 4 Lá4usbuta siguiemte<
s a

¿ E ás
sal Peruaña, La “garantias cerparitiva, que” aparece en

prtrato. tl Cont se deyerda añ 19, ciéguaula siguiente

ZE teFviene Amerada Hess Corfaration para dtoPgar_ en +tavor de Amerada Hess

Peru, Inc. Sucursal del Perú, la,garantía torfurativa qué: aparece en el

Anexo" D22" gel

Contratp,+tal foné- se atuerdaenola.ciáusula siguiente.=

Cláusula Tercera

Para etectoS_d8 reflejár fe

gue “se > ifdican a

Afiliada

Cualquier entidad ocUy,
y

irectí ttamente,, en Dperción? igual. “al

ciente 150%) e, has ue PERUPEN

empresas. due contoraai. 61, Contratista o tualquier.eftidad 9 persona

TESTIMONIO

én. tineueñta.pór

era de

»1.11 ContratiBfa

ercigental Barú, Indi, Burursal<del Peró, inseritasen

Tx. fojas 117

120 "4eL ton ibroode contratistas

ná 4Peru%, Ítd,, gutursal- Feríaniz

ábtice de Ridrocarburos En el Esiento 017, fajas, 387 del fumo

kibro de Contrajistaside Dperadiones.

€ 4,41 Euntrato asociativo Sustr las demás émpresas

Centratista, qué r E a entre ellas y

chos y úbligaciónes del Daerados “y én el quese indicará,
ES

y Gastos que cada Empresi as
TESTIMONIO

los efégtos, de újcho Eontrito *asóciatito

y el cual quedará fedactado dé l9 siguiente mañeras

0 SL Fecha de Modificación por Asociación==

co pór ciento. (254). de

ef el “Contrató: de Talismán “(Perul ttd,. Sucursal

y “gtro veintícifeo por. Cieñtp"1234) “de nartícipación ef. el

a“Bmérada Hess Perús “Inc:, Butursaldel Ferú,

E “e Las Partes” fa Modificación “dele Contrato “ge Licéncia “para
Extloración” y Explotación de Hidrocarburos» a él Lote 64, aprobada

nor-Derráto Subremp N* 027=2004-EM”

3.57, Agrégar, el “acápite <1760% €l quel “quedafá redactado de-]á iguiente

¿me

ina“de lás empresas que “confornán 41.
> z 1 > A *

es , Sestgnada por las, mismas para Mlevás

2358. Tas” Cperaciones. en

anbee y Bar cuenta, del Montratistas

+ión <pón? Astriación.- Él

12 Fgpha, Ue MIA

gnta? PEtrólefa del Perú,sine.; Súrursal del Perú.

, árápite 2.7% el cúal gúedir dá ¡Hegáctádo de. la

a qe las empresas, que, contorman» el <Contfatistá. será
responsable. sulidariamente de todas "]3s oblígatiomes derivadas del

Contratos gúe Corfespandan<aloL!

o. tepresentará, a, las, émpresás

PERUPÉTRO: paraz c

apLiroye gationes del Eontratista

hajo_ 81 Tontrato' por, las “que sen .sólidariamente responsables ante
PERBPETROS y para “ejercer los. Eereciias y atribuciones que e

matúralezá

antrata “pterga “al Contratista y “que “por
Corresbondan ser ejercidos for. separado, por Cada. úna des dichas

ebpfesas, conforme a un Acúerdo de Dperaciónes, 4. suscribirse entre

el. Oferados yo lás demás enpresas que cóptarman el EoMmtrátista.

£n “del peradari. entre

Cuando <péurrfa. un

A , TESTIMONIO

s “empresas: que  cónfurmán “el 2 Centrafista, éste” debe” ser

aqu

fr. escrito por PERUPETRO, .aprolfación “que no

Copia. del Acuerdo”. .de Operaciones, será entregada “a "PERUPETRO, en

laa. dentro de fos treinta” (30) Dias siguientes a la

Copiade“]38 madr

Do

Lada * uña “de”, Tas empresas que

individualmente responsable reshecto de sus obligacipnes de

tributaria y por. las responsabilidadés que de

enccuanto a, los derechos financieros

ña]

os que les corresponderán separada

atápite, 3,11, el “cual quedara

0311 Intervienen Occidental Pebreleyn Corporatiof. Talisman Energy Ihc. y

rada fase. Cerforatian “para afegtos de otorga las garantías

CECILIA HIDALGO Mi

pprativas ¿que aparecer coma “anexos, Ds VE. y .DeEZz

Lás garantías corporativas subsistiráfo mientras sea exigibles las

e. en dichó. acápite, “al

en“ uz plazo máxifio “de

la Pecepción,por el Contratista dé

iriendo Ta sustitución.

baT el gual quedatá oredattado “de la siguiente

“b,7-. PERÚPETRO;, asi .como cualquiera de las empresas, gue

Contratista, puede — revelar la <ifformación

de Ja“otra” PartBs,

TESTIMONIO

DY uo chtención de segúros,
un coóapromiso“de-conf idenciólidad

CY 5 requiera porí]ey, reglafento “y resúlución de
autoridad competente, Yacluyendo sía limitación;
reglaméntos 'o resaluci de aútoridádes gubernamentales,
organidaos asegurádofes co -bo01lsé. de valarés “en la. que
valores de. PERUPETRO 0. de Cada “ana de das. empresas
cónfórnman "el Contratista, asi, Gomn, de
cualquiera de ellas, estén Fegistrados;>

4%A consultores; contadóres;, auditóress

protesioónales, posibles adquirentes € cesionarios de PERUPETRO

D, de cada una de las empresas” que —conformá

respectivas-Afiliadís, 0 de una participación en el Contrato,

conforme sea necesario “com relación 2. las

obteniendo im tompromiso de confidencdia lidád, =
pa
casos enigte lis Partes satuerdeh. Comienitar cierta

ión de jaráctere coffidencial "o peservada, 3. terceros.

Uejar* éxpresa. eofstincia 2461, ST carácier. de tal

ón, 2 jim de quecésta pó.sea divulgada

terCerós.*

3.9 —Móviticaár “el acápite 9.1, er tual. quedará, redactado. de la

manera;

"94 “Lada una de las enpresas que,cón forman “el E

om

régimen tributario “común

nofmas especificas quel

ntescenda Ferhx de, Súscriprtión.=

iocde“Ecbnómia,y Finanzas, garanti

ro
Lal

stagú, a. travts del Minjiótel

a, cada unas de "las, Empresas que tpontofman. el Contratista, el
benétfigio- de “estabilidad. tributaria "durante la, Vigentia del

Cantrato,* por “Jo chal” quedarán “sujetas, ¡úmicamentes “al régimen
> 8 z

tributírio vigénteca La FethagdesSúrcipción,

ávite- 92,061, tual quédara “eederta

3210 Medi

maneta:

CAES

TESTIMONIO

una. de las embresascoúe eoftorman, el Contratista

está” éxeñta dé todo, Tributo, “ineluyendo aqueMos. que”. requieren

2005 "pes Conforiidád "eoñ, le dispuéstó- fer “el aPtityla 8/6 de] “£ódigo

%
potrá”, Mevar .s£, Ttontabilidado én “DóTarés “y, pér “<ld., tanto, la
determinación de “la base imponible dé,los Tributos qué sean de. cárgo

sufa, ast Copo el monta de dichos=1F

3512, Modificar, el, aránite 9.67 el

Rantrat

29.6. Te firecisa que cada una de lág éapresas que-cóntirm

- 15) <pefercicios añuales,

corresponda la Fecha de “Inicio del la Extractióñ

a amortización láneal sec aplicará a todos

ler y a todas leas imwersiones due realice

sy Desdero

fa del las, empresas Gue conforman €l Contratista “desde la Fecha de

iptión del Contrato: hasta la

el «plazos de, ámortización cantes. referido

der eñ níogún case, él plazo dpi Contrato, s

fazgnes de precín 5 quie acordado por

pifrafo anteriar, 10 t i Y 1gur las empresas

ques cónf6r mí 1 h Y negativo e úna

pérdida fiscal; ditha empresa se proyecte que no
Va, a Poder “ser. cómpensados, pará étectos, fiscales de “acuerdo a las

forfas (Ariputarias vigentés, La extensión del plazo de amortización

derá” púesta “en «conocimiento treviozdé la Superiñtehdencia Racípnal

de Administráción Tributaría.*=

3.13 —Méuificar "el atápite 15,1, el “cual quedará redactado de la siguiente

mangra:*
2 e a TESTIMONIO

jdlquiera de las empresas que "conforman, el

acuerdo para, cedér 8u posición conmtfectuat

5
en- pt. Contrata, cprárederá “a, iafrtitar- a PERUPRETRO

S ú 0% respecto de dicho “acuerdo. A Ta notificación, deberá: acompañarse, la

tercer

D
a
m

a

2 “stlivittad” de “calificición <del

córrespondiérnanle, La estos “últimos canmptiro tons adjúntar la

Jesu Me fecBsar

$
pu
a
pu
*
so
n
E

ciñtofnatión, —complementáriá, “9

53Lificáción Cano empresicpétrolera, contorgera eya

ración, Enliícitada

51”, PERÚPETROS, otorga Ja

ación se 1lewará “a Cabo megiánte, la mod£ficación: del Contrato.

SS roriorme a Teja

16.2, el cual puedirasiredaciado

mane, 3t5 5

“162 Tydlgiiera de 245 eppresas que contormaf- eL Eomtrátista,. previa

_fofificación: 4 PERURETRD/pográ, endér <sis posiajén “contractual

osotiarsesa una Afilisda, enffpres a ley 2
e SS a

rogls árapite 16,3 1D
===

cualquiera, da Tas “empresas. que tantpofFnan el Contratista cediera

E > " z,
su posición Contraítual 0. se ásptiaFg Can yn tercéro; de confarmidad

sE
con este Eontráto,- el cestanario, del terterú Gtorgará todas las

“garantias y asumirá, todos Jus “derechgss <responsabilidades y

obligaciones del -cedente.“=

3.16 “Agregar “el _atápité- 14.57 el cúal qúedirá” redactado de. la, siguiente

Vanerái===
216,5 En Jus casós de tesión. partial_de las porcertajes de. participación

entre lás nisgas eppresas gue integran el, Contratista, que no

Gs “ges éstas del, Contrato o la

inplidue=er, Fetiro de, mao”

asóciótión tun *fercerps

€ tontratisha debefá tunplir_ previamen

cOn” nútiticar "a PERORÉTRO af respecto, “a “efectos de que PERUPE

¿Evalúe Ly “se pronimele sabes 14 cáliticirióa ntórgadas debiendo el

Contratista aconfañár 1ós Botuméntas *gúe et1ójen lps + nuevos

a a parcentajés “de Ffticipación: pará, 13 _SprGhación de PERBPETRO,

- Ser procedente .*=S

AT Musiticar el ateprto JB 8” de da” siquiente

S ON TESTIMONIO

"18.1 Cada. uña de las-em que contorman, el Contratista Ueberá

sú contabilidad, deacuerdo - con los. prifcifios

y aceptadas. En el Perú.

lpvar “y”. man tener todas Pos Ibros. regístros., detallados “y

OS cdócunentacióno gue, Seafet necesarios pararcontábitizar “y tentrolar lás

due rexlifa en el país y €n €l extraer epn-r

ques conferman "el - Contratista,

úel. "Manual uecPracédimieñtos

%, pará registrar sus operácinpes.
El Mápuar de Procódimientos Contables” tentiene “entre otros, “la

E

úlenters

al” Miipra y

b)2. Prife

fies y prás Ulbss

Cc). Estímetura, y "Plan des Buentas, de

Aregerimientós de la tomisión

y Valores (CONASEV)

tional Supefvisora de Empresas

Mecanismos” de identificación delas

al, £entrato —y =otros, PentratoS par” Higrecirburos, a  1ás

actividades relacionadas y 2135 biras “actividades.>

Mécañismos ye imbutación de-18s Ingreests,2:in

Ya
pu,
Y
re
a
mo

des:

f) Determinación de las- Cuentas, de, ingresos y egresos y

registros détallados-para efectos del cájculo del

£, asi cómo el detalle dec lós brotedin

E" 4ét Contrato, de ser, el

31487 iticár e 18,37 El usd quedará

- AMPFA:

"18,3 Lós Libros de contabi

idad de cada úna de las empresás que «conforman
e 200, 0, “TESTIMONIO

él Tomtratista, los. estados. fináncierós “y “lá, docómentatión, de

sus E de los “-mismbs.. serán, puéstós —a “¿dispositión “de” los

representántes autorizados de PERUPETR

del Contrítista,. prevía no

3.19 M68 3 %á

pañpras

18,4

Operationes- del
softabilidad. vigentes enc el Perá y
rtomtables “generalmente —acepfadás

internacimal

PERUPETRD- payrá solicitara cada a de. ls enpeesas que conforiían

el Comtritistacinformación, SabPa sus. propiedades “zada “vpz

tonsidere pertinente, Asimisiftos Perubetro drá “sobicitár

“eppfesás su. croíograma de inventar

propiedad de alguna, de TRecempresas: due offorpan El Contrátióta o

dé tercerpar y Participar en éstos Si lp tonsiderá.cónveniente.

icár eb atápite 185; el tual quedará redartadó- de la «siguiente

náñerqa= =
"18,3 Lada una de las “empresas. due conforman “pl. Contratista deberá

remitir, dentro delos treipta (30%, Dias de haber sidp enítidos,

copia del cintofae “de. $us sauditorés “exterfpss sabre “sus. estados

finantieros- rórréspendienñtes ar ejercicio ecónómico, ar

zasa “que

PERUPETRO más de

chas“ eapresás +4uviese

contrata, y redlizarí artivióades distintas a

lasogH1 Contrata, se blida 4-llevar tueñtás Separadas con el

de tormutar estados tiñantieños para tada contrato y/o actividad,

roaloctanto, el informa elaborádo por, sús auditores externos deberá

también “estados, financieras - por cada. contrato y/o

"18.6 Cada una de las empresas gue. copnferman”
TESTIMONIO

RUÚPETRO. cúando éste la requiera, iítorm

ón, fansighada en la

ración jurada anyal, del Impuesto a- la Renta presentada a ta

intendencia, Nac de Administración J]ribútaria>»p La entidad

3.23

«pahera;

"18.7<La empresa designada Como. Operador *lleyirácunoststemapspefial. de

cuentas en las ne Se registre todo la relativo a

sPpéracioness"=

19.11. el Gual quedará redactádos, de. la siguiente

Modificar, 61, acápi

Ranerás=

219 1Iibada uná- de las empresas que conforman el Contratista. tendrá“ lá

en

libre” disponibilidad Je los Hidrécarburos ques le “eprresponda

conforme al Cormtratos”

Muditicarc_eP, ¿eávite, 20.L, Bl cual “quedará orédactado der lá siguierte

: sm ]
29.1 Podá. Aptifitación a comunicación: pétatava, “al “Contrato, sérá

igdamente curgada si jes pur. EscF

ita por Anterapdio qe corréo cert

ue les Partescacuergen, dirigida al destinatario

Siguientes direcciones:

PERÚPETRO
“ PERUPETRO 5, ñ%

Gerentiá Béperal

vw LuiscAfdaña Na 320=:

ES Eontratistai==

TLÉTDENTAL PETROLERA DEL, PERÚ, INES, SUCHRÍAL

Gerencia Benerá

Editicio Real. 3.7

Lípd- 274 PBef
“TESTIMONIO

as 105218
- Barantes Corporativos; -=
BCCEDENTAL PEFROLEUMSCORPORATION

ál Department=3

la, 14 J ee E
ANÉRADA RESS, CORPARATI E

a £sgal De far imei
2 ne AlLeñ Centre
0 Das Stréet=

Houskofi, TDX I704L

SS

icar elcatápHe 2 fartadó, de la ¿siguiente

eual quedara, he:

TESTIMONIO

"29.2. PERUPETROS cuz forman

ls Barantes forporatiyos tendrám.el, d ho ge: canbíiar- su

nro dé facsimil “a los”, efectos, de Las: matifiracianes y

ciones, gediante” comunicáción

Dias UtideS, de ¿ntigifaciónea 1a Feenicefertiva de

3.24 Y
ganeraj=
222.325 É% cade de no. encontrarse vigente 2lgúna” Je Jas
“eprporativas  acque se refiere “el acápite 3.41 y el Tontráatista" pod
4 ó cumpla cún sustitaifía en un plazo míárimo de quince (13) Dias Utiles

siguientes 8. la recépción por, €l Tontratista de-<la
PERUPETROS. regúiriendo ¡La ¡sústitución, co ens Caso de haber sido

b

, tectaráada 18. Tnsolyéncia, ¿9 Usolución,. Hiqúidici
éntídad. que hafa atorgado "alguna, de las garantids 8,que se re

HIDALGO 2

_él acápite LADY al duné de las pfipresas que iñtegran él Con

ra, éumpla”

a
10
m

Gu motif ica PRES PERURETRO Cen un plazo máximo de: qui

iquiéntes a requerimien

lá. Empresa qué. asumirá

Tip Icacióm.y aceptación por+PERUPETRO.*
y

el Cacánite 27,4, eb. tual. Quedará, Fedáctado. de la

222.5NA La termiación del Cuntrata, el comrátists entregará en
y 3

Estado, a través ge PERUPETRO, a meños qué. éste no los requiera.

¿cárgo ni coste ¿lgú en “buen éstado dé copserv

“nartenimiento y turcionaniento,- y. teniende “en cuenta el

producido”. por el +, Tos” inmuebles; instalaciones

campamentos, medfes “de -comuricación. «duetos Y
ión e instalaciones de “propiedad del” Cóntratista, o de

tualquiera, de Jas “empresas gas conforman “el. Contratista,” que

a
permitán Ya continuación de Jás Operaciones. =
Ef, baso de haber Explotación conjunta! de, Petfáléo,-Bás Ratural No

Aspciado. ylo Bas Naturat Nu ab término?

plazo. establécido en el acápite 3. efplótat

o
E
ES 7 ea a TESTIMONIO

e a Patféleo, sel Contratista, y tadá una de Jas Empresas que” coónfórman

tratista de ser el, casó, entregará en. propiedad “al Estado, a

vés de PERUPETRE, 'a menós quecéstp no los, Fegiviera, sin carga mi
> . E

costo. alguno. pafa  fste; an”, byeh estado “de conservación,

mantenimiento y fúncionamiento y. teniendo “en cuenta “el: desgaste

los bienese “inStalaciomes de propiedad.
det Cantratista, o de-cúalquiera dé.las “embresas>que tontorean el

Contratistá,, própiós de la Explotición de Retrólel, queno, 5

0
vu
y

pecesacios para ta Explot

orde Gas Natural No “Aseciado.y?o Bas

Natural No Asótiado y Contensados

lp pens € instalaciónes que Eonserve el Tontratista, 0 cualquiera

ue Jas _éppresas quesconforman. el contratistas para la

dele fas Natural Na “Asúgiado” yL0 Bas “Natural “No

tondensados,- que hiyai. estado”. siendo odtiligados- también. en Ta

Contratista, 0 de cualgítera de clás. enfeesas”,qúe conforman “el

e “seryifo, amb

ntratista de ser Jer pasa, ¿serán

m

faetáciones, releprándage: al ptec

ta ta eprweñio entreilas Partes.

Ef Baso. que eb. Contratista. 00 Cuilquiera, de las “embresas

conforman el. ToWtrátista; haya "gstado, “usanda los bi

prinéer páfrato del presente

pero que —y sean. tonéxos “o “actesorios "exclusivamente a

eraciones, este es, que también, hayan “estado. siendo usados para
otra£ ¿reás Eon contfató vigentes pata la Exploración

de Hidrotarbures “en”. él país, cel Enntratista, 0

las empresas que conformar el Contratista,

eo 13 pFoptedad de dichosybignés, háciendocuso de ellos.*=

3.28, Modificar ee Anexo 23, el ual de 13

nenéras

“ANEXO 2 C3"
CARTA FIANZA PARA El TERCER PERIODO
DEL PROGRAMA MINIMO/DE TRABAJÓ

CARTA FIANZA NS

. A TESTIMONIO

DALGO Te, E" e

an

ce Ta presente /onesotros

constitiimos “en” fíadores

alisman 4 Peru) Utd, Surúrsal Peruana, y Amerada

Hess “Peña, Anc, Sucursal, del Pefú, en sadelánte Mañadós el Eontratista:

ante PERUPETRO.S4A.7 En Sdetante 1llámada PERUPETRO:, Part
5

nuyecientos diez mi] y 00/100-Délafes /U5 200, 0
garantizár el +ie1 Cunplinientóde las obligacienes del Contratista bajo
el pfagrama, mininó. de trabajo del tercer, período “de la “fase “de
exploración, contenidas en la cláusula cóúarta del Contrato de Litentia

gara, lz Exploración Y Explttáción de Hidrogarburós. En El Lote 54, “suscrito

RO, (en adelante] lamado Eomtrato?,

La, bhlfgación que asume” ¿(Entidad gel 41

presente tisaza de limita Ja pagar a PERUPETRO "La

zages. splidatias, sino beneficio

ional y? de, Feafización automática, pagadera a la prese

Yazo. de vigencia de ha mismas de, úna*cartasnotarial dirigida

bs

TRO=a 4: + tEntidad del sistema, financiero). soóbicitando, el

an 2 m12 16n novecientos, “diez

y 00/1900" Dólares tys$
0%), cdeclaráando”.que "el Eontratistí_no, ha cumpl
lá-0blígaciór añtes Feférida y acompañando “a dich

uda y Justifícaci

EA
a
m
tu
ñ
mw

una. copia cerfriticad

ida por PERURETRO “al: Contratista exigiéndote

bligación ántes referida y motificindóle “su “inte

o

a tiánzá; dicha carta notarial Je. PERUPEÍRD al gón

por la menos veíntes(20) Dias

presente La retlamación de,

sistema finadcierohs 2.
27 la presente fianza, éxpirará “a más” tardar “gl. .4.. 3 Menós que Cón

_arter3oridad a esa fecha . ¡Entidad

una, cárta de PERUPETRO: “Jiberaándo
TESTIMONIO

nanrieról.2, y al Epntraitista-dé tóda respohsabilidsad bajo la presente

fígnza, ef éuyo caso lá presente fianza? sérd cancelada “enclá. fecha de

recepción de la mefcinnada tarta de PERUPETRO:,

demora, per nuestra parte pará Honfar 23

5
cd
a
5]
m
a
ra)

¿ Teyéngárá uf, interés. equivalente “a La Tésa Activa E

s 4ÚMER) de las Institubiohes gÉl Sistenic Pinahcierocqua publi

CStperi tendentia de. Banca y. Segúros: ¿plicaH] e diízante

ta T£Xaa que Ta eubtitaya. Los, fatereglesseráñ, taltulados “a

sor”. de, fa “ctartatnotafia

la ferpacde la rece

dirigida por

E (Ent

del sisiema Pinenciera) o,

A partir "de 18 séchicdeola expíratioh, o cáncela ÓN o. se padfá presentar

per “.1á, fresente "fianza “y Pe jEntidad. del

pro) tratista quedarán liberados de teda

FesponsaBilidadoy +02. 18 presente fianza.

a .
Guitars) Ppdactadó

2 Za

Anexa

a “ANEXO *E= qn” ,
EE CARTA FIANZA PARA EL, CUARTO" PERIDDO
E DEL: PROERAMA RINÍMO DE TRABAJO *

fonsidérataófa

, MQSOATOS a e E 61 Sisteía financiera)... . 105

fiadorés eplidacios dez Ecitental Petrolera del Peru,

Tis y Tur sl del Pará y Td e Parts Li de Gutyrsal Peruánai- y Amt

fesó Péruy, hc. Suciesiad ual en, ddetante 1]3pados el Contratista,

¿Tanada PERUPETRO, por. él impérte de “un

¿648 PERUPETRO Sa ño, en adelante

níá118n novecientos di miT DOLL 00 Dólares tusé. 910,000.00). a fin de

garamtizaroslofigl ento, de las: 0h] igaciotes del Contratista bajo

a e e e TESTIMONIO

“eroqrána” minimo des trabaje, del. ftuarto”, perfedó Be “laz fase de
eploratión, contenidas en- lá, cláusula tuartá del “£ontrató de. licencia
para la EXplóración:y “Explotación de Hidrócarhuros e eb Lóte- 44, sustrito

cón PERGUPETRO: (en ddetante Llamado Contrato)

La 96ligación-gíe asuñe +, (Entidad, del sisitóma fiftancieeo)e 4, La

elas presente fianza 58" limita “a padar a RERYPETRE, la Suma de ún nillén

povecientos- diez mil, y>004100 Dólares (us$. 1”910,009/90 regué:

fíanza es sótidaria, —sín benefício, de “extustóns. irrevoccablp.

acendisional y “de realización: automática, pagaderas dla presentad

dentyós4e] elaz0 de yigencias dé la, Misma, de una carta notarial difigida
“par «PERUPETRO 32 4.» - (Entidad del sistema financiero... solicitando el

fagú, de Uh. millón. apvecientes”, diez ¿mk y 007400, Dótare

1910,000300%, Weclarando que el, Contratista 95 hás _Eenpiida “con todo” o

de La “ab ligari ián “antes referí da y ato spp ñag ón á ¿Acha carta,

Fecsude Y justificación: Una coviz cartito End!

id por*PERUPETRO al gortrgtistas

carta not

iéibofe el cufalímienta de la

1 % 1207 Dias, caléndario

fresente fianza expirará a más, tardar sl... A MENPSs que con
epridad.aceóa fecha.2. tentidad deb sistema finarmcierol,.. reciba una
carta de PERUPETRO, fiberando a. (Entidad del sistema Ttinmantiero)...: y al

fontribtióta de toda “responsabilidad, bajó 1% presente fianzas. en Cuyo caso

ta “aresénte. fiarza” será” cancelada et. la “fetja” de. recepción de

seneiorada, Carta de PERUPETRO:

oda demora porenuestra parte para honraF. la prese te fianza a favor de

neda

<, Ústedes,. depvengará un interás eguivileitea 1%, Tasá, Activa en M

(RAMEX) de”-] 28 fasti fitgitnes del Sistema Financiefo que publica

mMendencia de Barca y Seguros apticable, duránte

Ja” tasa que Jas sústitupa. Ls intereses Serán

la fecha de la recepción de Lasrarta, matariól

«a (entidad def

financitaod,

“TESTIMONIO

techa de Ja”gxpirfación o tancelación ao se podrá presentar

pór “la” presente, Pidnza2 Ya sl

Contratista “quedarán”, JTiber

cprestéate, Panza ==

a METE “egos fa bad, EJ aer] "“E-5%, “el

manera

"ANEXO "E=5%
Pio FIANZA PARA EL QUINTO PERIODO
DEL PROGRAMA MINIMO DE TRABAJO

estes <considetación:

- Pr La rene asotrás ¿a (Entidad del, sistema finaficiBrol..z.. n55

cons Hi tuinpss en” fiadores. selidarios te Yctidenta] Petrolera del- Peru,

|

11%. ;cSúrursal. del Perú, Talisman 4 Perud, Utd.” Sucrsal Peruana, y Anmerada

Hess “Peru, Inta, Sucursal: del Perú, ensadelánte Ilamados el Contratista.

ante PERUPETRO_S.A.; €n adelante llámada PERUPÉTRO, for elcimporte de un
millón: nayeciéntos diez ly 09/100.,00] ares 16as 4 “9105900,00) a fin de
qarantizar el 1161 tunplínientó, de, fas obtigaciones del-Contratista bajo

el —.pFegfaná. minimo de “Araba

dé1 “gutnta, periodo "de la fase de
explgraríóny Contentdas, én la t]dusúla”cóarta det Copfrato de Licencia
para la Exploración y Explotación, de “Ri dRacár bar ús én €l Lote, 64, suscrito

0, fen adelante”] lagato toftrator,

istenás fináncierol ¿o.... bajo

Ue Soligqabión. que “a sune ¿ies teni dad der,

te fiánza: Se 13 mit 4 a págaf- a PERUPETRO la —súna de uf míllon
yscjéntos diez mil y 00/19 -DéLa Fes yes +: 919%008, 00) Pequeridasen su

56] El de paga.

Sin Hegel hi

23 Solidari

incofdicional y <gé realiz3ción “autamátir,

TESTIMONIO

Acs.» Entidad del sistema financiero)... stlicitando el

pago”, de “aun. ñlláno, nayérientes +dipz= mil”. y. 80/190 áláres ¡qUEs]
3
7

a diíebhe. carta, cofo

la £iapzaz dicha “sartáopotari

e

jidg éntfFegadaa Este, por 10 meñas ve (20+-Dlas“catendario “antes de la

fecha “en que. PERUPETRO presente lá reclamación de pago. a... (Entidad del

sistema financiero). ia. 35

Za La presente. fianza expirará a: más tardar. 61... 3 mends

anterioridad a “psa. fecha <s. (Entigad delo sigtena FJ inafecióro)... .. Peciba

una”. Carta - de “PERUPETRO.]iferando cé. .«JEntidat, “del “—sistéma
fipancieró)

Se
34.4 al Contratista de foda reéspónsábili did la presente

ES fianza, en cuyo taso la, presente fianza será. dapcelada en la fecha de
E recención de a aefcimvada carte de PERUPEIRO,
2 «< Tóda demora hor nuestra harte para hantar la presente fíanza a favor de
ES ¿ste des devengárá Ur Ínterés. equivalente “a la" Jísa 2 fbtiva en Moneda

EXtránjera LTAMEN) de Las Instituciones gél Sistená Fipánciero que publica
a Blperintendeneis de, Banta y. Seguros, aplicable durante

o la ia5a que la “sustituya, Los, intereses serán

Fecha de, la recepción, de Ta “carta notarial

aa. (Entidíl del siatima Eifantiero)

pe]

dela féchx de. la éxpiratión_ o "cáncé

algunú por” .1á presente fÍíanza Y SY. %

financiero) y el Contratista — gúedirán
resbonsabilitad-y obligación resbecto a la Presente

Atentamente,=

(Entidad del

3:31 Méditicar el- Anexo, "0-6", el tual, quedará eedactado de la

nanera:= =

"ANEXO "E-4) =

+ Etpltra

TESTIMONIO

TARTA FIÁNZA-PARA El SEXTO PERIODO
DEL PROSRAMA MINIMO-DE TRABAJÓ

presente. nosotroz .. JEntígad: del fifantiero] » DOS
én tióBoFes sólidarips” dé, Uccidental Petrolera del Peru,
1 "del Perú, Talisniín refe) 1 ta, 7 Sucursal. Peruana, y Añerada

Hess, Perús Inci% amadoss el. Contratista,

ante, PERÚPETRO5.Ra cab

Sucursal del Perú,
adelante llamada, PERURETRO:- púr el

en adelaíte

inparte de “un

ni1Tton novecientos diez mil, Y 00/1p0 Dólares “(1455 1/719,000.90) afin de
garantizar el fiel cunpliniento delas Dbligacióngs del Eontratista bajo

8 A
él prografa minipo- de tfahajo del sexte a Ye la fase de.exploración
centenidas. en la cláusula e qe óntrato 7 fcil pare la

PERÚBETRO ten E Cóntratód.
(Entidad del sittema titantierg)o,.. bajo la
limita “a PERÚPETRDS 12

y 004109 Bólarés (1US4,17910,000.00).r8

Gun qgde ásume q.

Lanza 58 págar— á Sepa. de un mill

sólidaria, sí berefíicióo, de Cexcusión. irrevoca

y de realización dutomá a, —pagaderas a- la, present

a

la, misña, de-ura

dentró.-d8l a

plázo desyigentid: de carta notarial dirigi

por -PERÚPETRO “a_ Zo, » [En ad, del “sistema Timantiera)”, -« splicitando el
paga, de o un "“nillóm “apíecientos” diez Y, ROLLO Dólares (US$
1:910,0002009, “declarando qué, el Contratista <po ¿ha cumplido “con. todo o

dicha

úhi Cu _Fecauda, y justificación, úna cofia certificada, de la Carta notaria

Parte de La obligarión antes rEterida y acompañando % carta, como

par” -PÉRUFETRA “21 «gomtratíbta exigiéndole “el Ttufmpliniente de la

6) i3aciórf antes, referida Y mn tas Teseo le Sy iptención. de Racer efectiva
15. fianza dicha carta mntarisl de PERUPEJRO, 21, Contrátista deberá haber

eiñte 170) Dias daléndsrcio antes de la

in
pa
ve
5
3
+
3
]
Ya
En
as
a
pre
o»
wn
pe
fo
y
1o
a
)
5
E]
1
<

TESTIMONIO

fecía, en que PERUPETRO peesente La recdlafación ge págo a 2. (Entidad del

, sistega” finaíciéro)

ra

Eq presente fixezz expirará a más Aafdar el “s.1. y 4.Mends queccon

aftefipridad a Esa fecha, ve, JEntídad, del sistema +tinmanciera).oreciba
“uña tarta de PERUPETRQ, libératdo.2s «0 tentidad del Sistema. financiero)
»,+ Y aL Contratista de toda Fesponsabilidad bajo“la presente. Fianza; En

cufo taso la presente fianza será cancelada en la fecha de recepción de. la

percionada carta de PERUPETRO.=

a
da demora por, fuestra, parte la presente fiánza a favor ¿

estedes, —devengará un interés cequivalénte, a. la Tasa “Activa. en Moreda

Extrafiera (TAMEXS de las Institu

nes del Sistéma Financiero qué

Ta Euperintendéncia de -Bánca y Seguros aplicable "durante “el perio
E

a
fFetrasa, 0_la tasa quecla sustituyas. Los Interesóes “serán ca3lcolados

LD MO!

partir ye la fecha de 1 retención de lx carta “notarial” dirigida, for

PERÚPETRO a 1. Entidad del sistérma financiaro)

DALE

Notaria de

E partír 6 la techa de la expirarión=p cante

reelamoó.. ¿áLauno por la ¡presente FIBMZE Y 1n-<, tEntidad” del “sistema

AH

amcierod. e 0 eL ¿Contratista “quedara, “Liberados de

presente, fiafza:

réspúnsábilidad usobligebión respecto x

el Angka “D", el cúal gúedirá redactado de la siguiente mánerar=
"ANEXO *D*

GARANTIA CORPORATIVA

Senaréz=

PERUPETRO S.A.

Ay. Sh uis Aldana 320=

Par > ¿et “presente
¿Copfermidad “com, el

¿Ffploración. y. Expletación de
 púr PERUPETRO-.57M.-[“PERUPETRO: y «Occidental Petrolera del PEru,

SucuPsal del Perú, Talisman -/Perú) £td., Bucuráal Peruána,—y Amérada He

1)
Mm
TESTIMONIO

_Suctrsa] der Perú; garantíza ei € ¿añtePERUPETRO el

d Pe

Sopr, Ue

abligaciones due "ésta asúma en el prograna.ninimo

acápite” Ab, del tentrata: z 2s¿ como 21%

| Guryraal del Per, de vada uno de lós

ds
y
5

cejóental Petrctera del Peru, 1

+pregremás “aníalis “de” Explutaliónm, "Lal coño pyéñam. ser+reajustados 0

zambiadós, que ésta presente a PERURETRO en cumplimiénta del acápite 3

Her con rata,

afantiía ¡stbsistirá. mientrás “seán “exigibles, Das”, 0kligaciones de
q q q

CPérTa; ,, SuturSal del. Perú, «derivadas del

efectos de. éstá garantiacOtcitental. Petroleum

+scogete “a Zas leyes de la Répiblica del. Perú, ren

resagónte a citoda tetiamación diplówiticá y .sé sonete “al procedimiento

pára csólutión de "epntroversias. establecido “ens la cláusula
vigésimo primera del Lon

Meñtamente,=

2 Tegalpgnte atiorizága)"

e É Anexo "1%, El cual quedará rédabtado de La siguiente manera:i=
y “ANEXO "D-1*
GARANTIA CORPORATIVA

Señores=
PERUPETRO, S:A.
Av: Lúis*Aldana 320=

Energy, cr, de

Pa

Hidrocarbúros. “en “eb, tte, 44% as ser suscrito, ppr

(>PERUSETRO"), yo DeritentaF Petrolera der P

Ta

Taza

Anerada Hess

1Eenán, 4Pérul. Tidí, “Burufsaf fanás

Súcursal

el Pera, pa a Hianente “ag fo, PERÚRÉTRO Ol

pbr

lisman [Perúa

ésta esuna cen e Tp fagraná má el “acápite 4.6 del

3:34

CO MOR

Y

LIA BIDA

4
A

ES

E

*EstasgáraMia Subsistirá mientras “sgan

€ IO TESTIMONIO

asi “com “la setecución por

cada uno -dé- los “programas. anuáles. de Explotacfóny. tal

piedáp P, Feajustados o Tambiádos, que, ésta. presente “a “PERUPEIRO: En

2
cómpliniento deliacápitpe”5.3 del Contrato:

Smañe (Peri) Lido, SutursaloPéruána,. derivatas“ge1. Cortrato. Para 10s

efectes de esta garantía Talisman Energy Ines Ss

(Pefsoña Ttegalmente sutorizada)”
Agrégar el, Apra 9222, el cual glédará redártado ge lá píquiente Manéras=
a a HANEXO 202%

GARANTIA-CORPORATIVA

PERÚPETRO Sh

Ave Luis, figana 320

acápite 3,1148] Tontrito de Liceneia, parada Exploración: y Explotación de

gc dl “Lote vbbo 3d, Ser” Sustrita “por PERUPETRO-, S

y Uccidertal Petrolera del Peru, ]n€t,,- Sésursal, de

Talisman — (Perú), 2Lt6,, Sucursal, Peruana, - y Añprada, Hess, Peru, “Int,

Sucursal del-Perú;. garantiza or ante PERUPETROD, el cumplimiento
bar Anerada Héss Pefu, Int,, Sucursal-del Perú, de todas las obligaciones
que ésta ásuna en el programa mínimo de trabajo, descrito en el acápite 46
del Coftrato; así como la ejeruCión pOr Amérada Hes$ Peri, ace, Suctrsal

del “Perú, de cada uno de los pfogFamás aníales de Explotación. tal “como

púedan “ser reajustados o rambiádos, que ésta, presente —a PERUPETRO

cómplimiento del-acápite 5.3 del Eontráto.=

Esta garantía subsistirá miéntras sean exigibles las Obligaciones de
3,35 Mod

TESTIMONIO

Hess Peru, Inc., Sarursál del Perú.o derivadas det Contrato. Para
lós 'atéctos de «esta garantia Amerada-Heps Corporation, $e Somete_ a. las
leyes, de fa República del Perú, 'renuntia expresafente a toda reclamáción

diplómitica y €e somete “al procedimiento. arbitral “para “solución, de

cóntfoversias establecido en la cláusula Vioésifto prifiera del Contrato:=

«Atentamentés=

““Barante Torpprativo=

(Pérstna Jegalmente “autarizada)”

af. pl Añexa "RF" el cúal quedará tedartade dé. 13 siguiente mañera;=
"ANEXO, "F"

PROCEDIMIENTO CONTABLE - RECONOCIMIENTO DEL
COMPROMISO DE INVERSION EN EXPLORACION

Y, DISPOSICIONES GENERALES

1,1 Propósito=

La finalidaíd del presente An

procedinientos —de- contebladóad que pprnitan” determinar las

inversiones, gestor y >, Ex

ración “que “efectús
Decidentab Petrolera. del Peru, “Int,,  Sucúrsal del Perú
("pcoridental*) en el Lote 64, para los efettos de reducir el
compromisó de inversión en Explofación"de Occidental Petroleun

Corporation óf Peru (20PCP") descrito “encel. Atuerdo de Bases

de fecha 26 de diciembré de, 198%, y que ha: sido asumido por
Dccidentals Peruana, Ipc., »SúruPsal. delo Perú (*pPI") como
consétuéncia de haber, absorfido pnr- fusión>a”. Occidental

Petroleum Corporation of. Peru, Sucursal «del, Perú, el 1 de

febrero "de. 1995, de conformidad. can” lo, éstipulado en la

<l£ustla adicional, del Coftratos=

1,2. Definiciones 5 z
Las. deftiniciores .atordadaás “por. las. Partes en la cláusula
rinera del Contrato que: se eppisan “en el” presente Anexo

tienenel mismo. signifitado quese les otorga enel Contrato,

escepto, par .el- término. Explaración, que” tendrá el
2 1

ECIL

CE

¡A HIDALCO

TESTIMONIO

estúdios geológicos, geofisicos, ogebgimicos.yoptros, ¿si como
la “perforación de. Pozos 'Explofaterios y estrátigráticos y
áctividades —comexas necesarigs” para. €l “descubrimientos de

Hidrecarbúros, incluyendó la perfueratrión de Pazos

firmatorios —pára? la “evaluación”. de - 165

La perferavión de Pozos Exp tarión
alquña, 108. pozós perforados En farmaciones queé,nó. hayán sido
preylanenté investigadas en 1a “estruttura 2n la que se, pertore
el pozo y en las. trampas estrócturates-p eStritigráficas gue

se encuentren geolégicameñte separadas de la parte de la

estructura previamente investigada
Los. Fazús Cenfirmatorios para cada descubrimiento pueden Ser
tres, y serán cofsideragdos comb: trabajos de Exploración: si

el toitratista mo putiera deterfinar Es

el pózo descubridor

gens, las. tres. primeros, Pozas Toftifmatorios, que el

_destubriniento es Epmerciól=y< llevará. a cabo perforación

confirmatoria, adicional parás él gescubrimiéntó, ésta será

considerada “como trabajo de EXploración si PERUPETRO “asi lo

5=

a) - Otcidental mantendrá “registros Contab

ales, vigentes,

s, Y ateptadas “en<elo Peró y en

ifdustria petrolerx internaciónal, on. lo, dispuesto-en

contáble, pará. Fárter *¿R*. (Anexo

y condo dispúesto én el aresente “Anexo "FF,
5) “Todos?1os gastos 'eofrespodiéntes “a las transacciones de

ccideatal “serán” cargados, Eiguiéndo, el

c)
de “Inversiones, Bastos. Y UEpstos.. de Exploración”. que

eje, tedos las cargos y icréditos-rélacionades con. las

ividades dé, Exploración del

Occidental present

TESTIMONIO

<
a
rel
1%
re
o
ú
a
a
r
ES
1)
yg
Z
p
Ñ
E
a
5)

Estado sde. Inversiongs, “Basto

par”al

plazos y eontorae al precédi

considerarán áceptados si PERUPETRO do tas oobietara_em.et

azÓ, Máximo” de velnticustro, 1241, Meses, de “acuerdo “al

anédo procedimiento; .a partir de la, fecia de presentación

es materia de

“ge 108 Estádos Afuales+en-J08 que da, trarsac

105. Mísñes' ocurrierán.>, Ellp, Sin pericia. de Las revisiones

préliminares sobre los estados neñsual Es; a que se refiere el

terzl tcI2d48l punta 1.3, due antecedés yo con "sujeción a lo
establecido enel acápite 18.3 del Pcatratós.
a) PERUPETRO notifácará a <Decidente
e

de anticipación la_fecha. éns Sue pesjl

ón E AS Estados Antales de” Imvefsiónes,

Bastós >, y e E de Explaras 60 del TEoftratós

cualquier” caso; Ta auditoriá, se, initiará “en

máximo desiste. (7 a, et a partir

t
traraaceioneso materia. del Estado de Inversinpes, Gastos

a
PERUPETRO “tendrá “cifeo (5) Meses para, efectuar el
trabajo de cámpo, de la Zuditofia desde la, fecha En que

===

plázo que en tasú excederá de tres [

desde el xencimjénto del plázo para efectuar el

de campo de, lu auditórió, €o cuestión: Este

ápberá- epíteñer— úna , relación — Úetállida de — las

observaciones Sobre tas inwersitnes, gaétos, y<costos no

fecónocidos,2st- fuera €l raso, iñditando En “cada caso

fas “razonés “poro lás "cuales, nvérsióní, gasto o, costo

ECILIA HIDALGO

GQ

H

c)

sár

Los fatfos ¡pstabletidos

TESTIMONIO

los términos del. Contrato.

m

s observado y “cómo infringe

Y

i “gl. informe no- es remitido. dentro”, del”. plazo

estáblecido, nversiónes,

gastos” y costo E cl Y. duránte. el
períado. audi

de, inyersión en “Exbloraciómaé- pá.

inversiones, yastús y bastos
ifMiofmeu ubservadós Sin "sujeción
púntes, se. tendrán. “por, aceptados Bor PERUPETRO
retucirán el compromiso de inversión €n Explofació
(01:98

2

dental deberá. respúnder

a —obseryaciones:. que

hubieren sido fermúladas” por, PERUP

interme dentro ,,de, Tos Eres (3) Meses guientes a la

escepción del mis. a. Case Ue ño hacer la

indicido, sedárán cono ullidas das úbjeciones, in

en El inforre de RERUPETRO:

_BERUPETRO< tendra derecho “a aféctiar uña

más >pFefúnde Sbbre 4as, inversipnes.. gastos y costos
Encéryidos si, ponce, Pespuesióo de “Ocridental,- lo
coensidéra necesario. Dicha, Invéstigación adicional, de

equerida, deberá. ser completada dentro de

iS
(2) Meses ssiquiéntes a ta refepción de la respuesta de

Mécidental

no” estarán” sujetos, 2

observacínnes formuladkKs y

términos para formularlas:=

Las auditorias ge “se “efectúan, de, tentormidad con

a)

TESTIMONIO

5, si“]ós mMísimos ccoftréspóndén % iuetividades de
Exploración, Y,, 51 sin registro ?sé-, fa “efectuado. de

tentormidad ton lo estipulado enel presénte Anexa "F".=

Cas autitorias se “efectuarán en estricta. sujeción a, lo

dispuesto en “el “acápite 18.3 del Epfri ratos =

Tedos, los cajústes resultantes gén uma auditoria acordada

entre Oecidental y PEREPETRE dabéráño ser rectificados de
ifmediato pof.Orcitental én, tas orégistrós contables y

notificados. a

antó Deccidental. copo PERUPETRO Teólizarán sus, mejores

“esfuerzos para Solucionar.  0d35 Jas obietioñes

resultantes de la auditória, Sin —efhargo. si

reclama mo, pudiera» Sen resielto “entre PERUPETRO y
Ortidantal. Tas discrepanciós résuHtantes de las
auditorias que/nó.nayan Sida Pesúeltas serán puestas a

”
consideración de lps yeréntes Generales” de PERUPETRO y

Gccidentalo ¿En «ásó <que “Lo£, Jeréntes “gererales. R

fesuelvan<lásidis epantias Entre. PERÚPETROSy “Ocóidental

en. ún plizo-que no excederá en pingún taso de dos (2)
Mesés, $stas serán inmetiatamente sometidas a auditores

externos

Los auditores —extermos, notificarán 2. PERUPETRO y

el “reclamo “o a objeción. se justi

incípiós toftafles generalmente aceptados y

lós términos det, Contrato y. del <presente Procedimiento

ftablEs PERBUPETRO”. y” Uecidertal acuerdan que la

defántiiva.

Para 'eferiós, le “estabipcido, én el préserte literal

14 .ptritental propondrá, Ya firma de “auditóres, externos,
cuya aprabación, fo “sefá “irfezónab]emente “denegada: por

RERUPETRO=;

lo, dispueste en

confidencialfente bar
TESTIMONIO

INVERSIONES, “GASTOS: Y COSTOS DE OCCIDENTAL=

0das. las 1nvefsl10nes, gastos y- costas operativos
Occidental serán. repónocidos para éfettos de feducir el comprósisp

de inversión en Exploración de OPI -sólo si estáñ relációnadps con

las “actividades, de —Exploratióm y “sienpre que “se. encúentren

debidamente sústentadós con“el comprobánté dé págo=correspondiente y

para evidenciar lá recepción

stación de lós servicios y de acíerdo tonel present

de. In ante Tas inversitnes, gaston Y egstos

descritos a” continuación serán reconocidos: para .efectas
el compromiso “de inversión de OPI, cóm das. limitaciones.gUe “se

indicañ Bn Cadz.Ca50s

DE Pagos al Estado

ctrós pagos ¡al

CECILIA HIDALGO

del Impupsto”a

a) —Lós “súeldos. y, salarios” de “los, “tr

Contratista yecdé/sús Afiliadas que trabaj
en, las. artividades”, Ue Exploración <del
inclugerdo, las “sueldos”. y, Salariós -— pagados 4, los
trabajadurés asignados directamente en forma permanente
y/0. temporal a.dicha este sentido, el

Contratista”. tendrá mensualmente los

eofisica, IfMpeñienias, Perforación, "Logistica

Medio "Ambientes, Cuopnstrúsción” y ¿Jransporte” direttafen

invelurrado en, Tas. aqtívidades ¿e

pra

Contrato.“ Sin la. anieriór, durante la fase

de “exploración teñadrá, derecha “a “rán

a
EN
5

mensualmente”, las — costas “de tado “el” personal del
bj

(9)

4)

Uctidental

“TESTIMONIO

Contritista, sin distinción Sen” razón, del departamento
para El cuál trabaje. Estos cógtós, —júnto. con” 106
costos” a "laborales “astciados, * serám “cargados”. de

cenformidád con. lás “pricticis úsualés de contabilidad

del “fontratista yLo' ge las réftefidas Afiliadas

lo para una, descriprión general).

B
Detcidental presentará “juntó”, “cor. “Los

Inversifnes, Bagtos- y -Costós de Exploración. mensuales,
ura Felación dels personal, 3 quese réfiere el. párrafo
anterior. que trabajó en las actividades de Exploración

dirante elo periodo del reporte mensual, indicando el

itula de su posición y lás honras cargadas:.=

Posteriormente, Si como resultado de-lás activi

Exploración BS necesaria añadir

mencionados en el primer páfes
escrito, Coñ PERUPETROS

Los costos” de fe

dsg yatacipies,. Enfermedad “y

benétitios_ par cinvaládez, y, atras presfaciones usuales
del Coftratista aplitablessa los sueldos y salarios en

virtud del literal. (a) “precetente, podrán ser cargados

tuaido y toma seañ.pagadpos” O pediante. la dplicac

un porcentaje: sobre el onto de Jos sueldos y salarios

qúe pueden sér rargados en virtud dels literal. (a) que
antecede, “Si se utiliza la “aplicácrión de un porcentaje

las tasa, $e basará, én “Ja. experisocia «de costos de

Los gastas y “ayortés efettuados

acótationgs impuestas por, da

aplicables “x Tes róstós

coma, 58. Estiputa eh

eceden Les

Ea inversióio dfsetia iñeliirá,, itarse a ello, el

testo rstaciomagós, 41 “pergongl de “os, departamentos

técmicós Y/G, Operativos, a Que, se, Petiere “e

€

ECILIA HIDALGO MORA

Zi

2,4

sy de”prepiegad de dico persoñal.

TESTIMONIO

párrafo del literal (a)=gue antecpde.=

Transporte y Reubicación del Personal==

Los — gastos

A.

viaje por reubicación “del, personal” y sus

res, así comó Ios” gastos de transporte. de “efectos

a

m
po

y menaje de Casdy Siempre

s gastos

pergañen

Materiales=
LoS materiales; equipos y suministros. adquiridos. d-ptilizados

par el

itratista, asi aquédlos, adquiridos o

poro terteros p. Afilipdas, Para. sef

Zadós

aj

cóstis Fpeales,, sin extedér

sí el transporte. fuese teslizadb, mM
ransporte de propiedat de ún tercero

2d
5) gi ló6s materiales “son tránspartadús

punto usúal déssúmitistroem dopda, dicha

disponible, —sályd. mediante “un. acuerdo

c)

TESTIMONIO

Contratistas. Siempre, y "quando “el” Cóntral

efectuado” previa

ioúps, lus 264 uerzts

razbnables para dispone”, dé dichos “nateríales.

s de terceris:3=

EL. costo de seFvitios conftratadós Y

obtenidés de terceros Útibizádos en

hb) EY epáto”, de sérvición — térntcos y

par *,13s “Afiliadés “del “exteriof. del

«Contratistásoie torfesporde a sueldos, salarios y targas

nítla, Junto con las gastos, qenérales asociados,
Gerán<ráconocídos, per uf monta eqtiválente” al uno” y
uedio ¿por piente. 11.3%). del total de “Ja”: inversión
cta. Los rárgos. cubrirán 408 sigifientes tipos de

servicios; Jreenieria,. Geafagía, Esafisicda, Proyettos,

Contabilidad, / Finenzás?, É TeábrErió, mpueéstos,

Relationes Múmanas, adíinisiración,, Geréncía Ejecutivas

Pro

esimiépto de Ditoso y, Compras, de” las referidas

AtiTiadas gel exterior.

e) Uso. de e Sinstálaciotes” de filiadas del

úso dez tos yequipos”, e ifstalationeó: de propiedad
exclúsiva “dé, úna, Atifiada del Lortratista y los

servitiós qué éstos brindan, “egún<se. estipula en el

3.3 de Ta 8]ótusula Y,

Pérdidas y Daños a la Propiedad y a les Equipos=

odas” 103. tostos y “gastos íncórridos para. reponer. o reparar

pérdidas”, 0. daños —résuttantes «dé ndio;
tormenta, ! ruboy artidentée, 6 tualguigr otra” Causa de c250
fortuito o —JuerZa mafarque este “fuera del” control- del

$a intutable, a ¿E y “siempre que dichas

E
E
ES
=
E
un,

Contratista, <o”

pérdidas “o — danos. e”. relációnem, a “las “actividades. de

Exp Taráción, arósgen tal entregará a, PERUPETRO una
nexiticación estrita qe” 10s daños 9 pérdidas” sígnifitativos

TESTIMONIO

sufridos “tas pronto “como 'seás pasible. después que D

Mayá recibido el

forme sobre. las mismos.

2.8 Gastos Legales

a) Todós “los Costos” y, gastos de, litígib, “y sé
2 Tegáles, incluyendo funorarios de abogados, 105, gastos y
pagos, inciuidos indemnizaciores resultantes de mandato

Júditial en razón de LaS atti

vidades de Exploración det

y 2y <Jós “gastos, cedips. en ge “inturta “e
óntfatista. para obtenef. evidencia

p
pira lx. defensa de “cualquier “acción U

cúaJquier naturaleza en que Sed parte Occidental ton

relación<a las actividades de Exploración del, Contrato

salvo aquéllos que deriven de la negli

comprobada o actos, doloso5: de: Urcide

by Las. atcipónes, y, Feclamas podrán “ser, mansiados por 1

a de Lima

personal legal del Confratiate )/0 545. ¿sesores externos

gstos d

m

y, un cargo proporcional: alos pnar y

ILIA HIDALGO MORAN

_ Guministrar dichos. servicios prestados Bodrá

EG

CE

las actividades de Ex

Seguros y Retlamps=

a)

gastos” incurridos

5
todas”, y “cualesquier

perjuicios, sententias

del, isegurador, sólo si-éstos; no se «han derivado

b) Seguro los. costos reales
y pagados Ta frafsatción de
todas y - cualesquier pérdidas, réclamos, daños $

perjuicios, sertencias y otrós gastos, serán targados

s libros de. contabilidad, “salyo” que” hayan. sid

o

ocasionadós “por. neglige

debidamente. tomprobada u
2.10

2,12

2.13

“TESTIMONIO

úolo de, Drcidertat

c):. Todas las indemniza

nes”, qee Osúción de “reclamos. de
seguros 'efertúados “opor “el antrátista contra 105
asegurádores con respecto. 45 los —séguros .fomados. en
beneficio de las, “actividades. Ue

Cóntr

0

ta, serán atrediftadiás en

contabitidad en “el Messeñf. que Son

Oficinas Administrativas y del Aréa de Contrato

Los salariós y gastos de los empleados adriniatrativos. y ptros
enpleados. “del. Contratista”. y/o de” sus
entueñtran en els Perú, trabajando, en Sas cuyo
iempo no está directamente. 3signado a

Exploración <del Contrato; ¿si romo el y

operar lás uficinas de Exploración y otras ofícinas necesarias
(incluyendo viviendas para dichUs empleados. de ser

requeridas) utilizadas _ pira ejefación de

eraciones. Dighes cangósó será

equivalente 21 diez per cientes (10% del tptaligeola

dirécte,.=

Costos de Operación de Almacén

En. él tasa que se réquiera, de instalaciónes de almacén para

llevar a cabo. lás actividades de ExXploratión. del Contrato, sk
cargarán, todos -16s costos “qegueridos para establecer y

mantenef- El 4lmacón, y odos Tos +sostos incurridos en

maneja de materiales que entren y salgan del almafén para ser

dithas actividades. Los costos córrespo

a instalaciones de 4imicón para servit al, Area

otfes Jotes+serán prarratiados eguitativanménte,

Dtras Bastos=

iros gastos. dirertámente retacioñadós lás actividades de

Exptoración def -Cóntrato.=

Créditos”

29 e) de laspresénté Cláusula, 2,

de ser recibidos ptr les siquígntes £oncébtos, *

HIDALGO

ZiLA

TESTIMONIO

bJ- Mguiléres, devoluciaenes y otros créditos” 82 ingresos

que haya <idú étectua

de Expleratión del

tu) Imqrésos datenidos por el, Contritióta por, la venta y/o

adquiridos para

En”. todó casp, estos créditos. e “ingresos “asi- Como. Los

retaridos

el punto 2,740) de la presente. Ciáiusula

deberán incluirse pnoel Estado de Inversiones, Bastos y, Uostos

ésibiódizhó crédito

de Exploración 46l Mes -e,el que ss8

o

grasa, =e=

Cargas No Permitidos=

las “intereses

sals TntBreses Sobre. prébtamos,

Sabre eyódi ton de Aroveedores:

Meprertación=y70. anprtifación de activos cuando el

+, de dichos activos haya sido cargádo directamente

¿ Myersión enExploracióne

Cás “contos de la, toma

Eona cansecuencia

Tones +del “Contrato. Bin

enbargo, serán, Pecónotidas “cof “gastos. deducibles
multas, santiongs-ylo indemmizaciones impuestas por las

autoridades .p debidas a terceras que se deriven de

hecho imprevísible Fla bperativámente inevitable,

1) nico, sérán recónotidos
ono, gastos” deducibles. los importes “de 145 fianzas
bancarias a que se refiere el atápite:3.10 del Contrata

que sean Ejetutadas por PERUPETRO

$

BASES PARA CARGAR MATERTALES Y EQUTPOS-
Hi . -

TESTIMONIO

+eJ. Multas, recargós y réajostes derivados del

Tactnplimiento “en “el” pego oportuna, de “Los” impuestos a

dIsavimenes vigentes, eh el beis

$) Impuesta á la Renta. dal fcabio a Oecitigntal.
q)” Útros, costos” y gas fos dé. mantentmisnte de rualquier
gárantia yo “fianza bantaria qué sé fenga que extender
eñ- virtud del Cóntratós distintasia Jas esperiticadas en

los AnekosC-1, 2.0=4 del Cóntrato ya las que se tegan

gue éxtender por aándáto de la ley, =

“Los. “derechos de inpórtación y “en. genéral

tributo que grayé>. las .importációnes- de

ccidental np necesarios para la Exploráción.=
1) Utros gastos ne, vintulaádos, Tom la “Exploración. del

contrato

Compras E
Los materiales Y Bquigose seta ridós, 15 utilizados “en las
a ctiviiales 2, $e inleráción Sel, tre áto cónpradós
diyegtaner 13% por, el Contratista pa través. de úna Afiliada,

¿serán tafualos ah. precio Etglrivansote pagado go de

c
Wu
pS

_dédutir- todos. fas descuentos «retibidós “nor Occidental o su

Dicha prerió.Íar

adquisición de terrefns: cargos pór inspección y des

P
AR y cagentes de aduana,

honorarios“ ¿e agente
gastos de transporte, rafyos por sequres,ctaritas de carga y
cargas. derechos Je, importación y +en general cualquier

uta quegÍ Favé. las “inportaciones,2y “ptros. gastos que sean

Sciós para la adgiistción de materialés y equipos. =

tos náferiales y eguipós a que Se refiere el “párcafto anteril

Gue-sé. útiticea en actividqes, distintas, a” la Exploración
Serán acreditados en el Estado de Invérsinnes. bastós y Costos

de Exploración, 3. loscválores” que “resulten” de aplicar

dispuesto en elcpúntó23 2 siguientes

Mater: 198 Suministrados pde Afiliadas del Contratista=
Las es teriales Y $qu ¿1gos Ídgus, rídos q úna“Afiliada, para las
TESTIMONIO

del Cóntrate Serán Valerizados

"A serán tonsiderádos. los nateriales

y se valaorizarán alocoósto dé adouisición

b) B" serán 005 idpfados agitel las eqíipos Y

no aiéado mupvas” está en Énniición de

sir redepnd

loFizarám al Setentícifico. pór Cieñto1751

actual de los equipos y. materisles nuevos.

€) “Cdmy condición "E erádos. aquellos équípos y

materiales que puedenosér utilizados

p
cionamiento adecuado” y “se

aríginal después de “un “raágor

ima 4

erizarán al cincúenta porotiente 150%) del precio Ye

O MORAN

lps<eduipas y materiales Muevos?

Equipos. £ Instalaciones de Propiedad “de .uña Afíliada del

Contratista y Bajo Alquiler de la Misma

Notaria de bi

Par 10% servicios prestadas pot, equipos, Y

Erogiedad ye

a Afiliada del Lopíratista 0

CECILIA HIDA

stosse cargará según,tarifas

a propiedad y/% operación

ental se obliga a que sémantenga un registro de todas

propiedades”, fuebles, “e “inmuebles “utilizadas en las

iídades” de Exploración, -de cónformídaé. con las

industria peirolera internacional.=

4,2 Los ifiwentarios de tas propíedides a gúe Se refiere el punto

4. precedente, se etectuárán dé atuerdosa Lo estipulado en el

AS Decídental efertuarás uña “conritiación de >los inventariós

confeccionard úna lísta de excedentes. y odéfitits en base

inyentá
4.4 Los ajustes en tos inventarios serán, etectuados. por Uccidental

tábilidad. imitando” 108 excedentes y

_FERÚPETRO y Orcidentál.

TESTIMONIO

ideñtal- proporciprard,aPERUPETRA “copia de los Inventarios

os tres 13) Meses siguientes a la toma de- los
mis mes y así coa 1% inmtpraatión detabMada de las

cógciliaciones y ajustes. a que Se refiefen”“los puntos -4.3 y

4.4 de la presente Tláusida A.

REVISTON DEL PROCEDIMIENTO

Las Vyisposiciones “del “presente. Próredimlento “Cóntahle. “podrán
modificarse por a¿tuerdo entres PERUPETRD y Occidental, Cualquiera de
elfas” podrá. solicitar que: Se revísen, Tas” posibles modificaciones.
todas Jas ftodificaciones propuestas se, efectuarán par escrito, y

PERUPETROSA “Pctidental las nmegociaárá de buena fe, “s5í,se lle
y

uan acuerdo, se prepafará, un instrumento de modifica

la fecha “efectiva de dícha,moditicarión El Cual. será suscrito. por

Asimismo, — PERÚPETROD y. Occidental acórdarán, “de buena fe, la

modificación del Procedinienta Contable, ¿cuando. de su “aplicación se

deriven situaciones, que afecten inequitatiyamente “a úna de ellas.==>

Descripción General de un Sistema de Asignación de Oficinas en el Peró=
(cláusula 2, punto 2.2)==
Los”. ch:

asiqnados_de- la siguiente maneras

1,

2, APENDICE 1
(Apéndice del Procedimiento Contable

Reconocimiento del Compromiso de Inversión en Exploración)

stos de oficimastensel Perú del, Confrafista y. de ses Afiliadas, son

En Base a Hojas de Tiempo

Los” costes Jaburales. totíles de los centros” de,costos en que las

hojas de tiémpóvde lás empigadoso són fargadas a beoyectos y a AFE's,

él costo reál del empleédo pór hora, por el número de

forás trabajadas. - Los costds ña taboráíleg sen asignados ál mismo

proyecte Y 2108, AFE"s en proforción ¿las ñoras

Sobre úna Base Distinta

6. tiefen hójas ¿de tiempo asignan sus

Lós “certris de costos, que”

costds en bañe alos attodós que répregentan los tipos de actividad

del rentrocgé costos, 2tálesocomo» harás, de vueto, cnsteráales p peso
TESTIMONIO

transportados Algunas ejemplos de. centfos” de tostos que útilizan
este tipó de “asignación sun: aviación, “almacén “de”. campo y

transporte terréstre.,*

Cláusula Cúarta-

4.1 En lá fecha de suscripción de la Escritura Pública “qué onidinecel presente

docu

Corpouratióh, — JíZismae Energy, Tmr.- y

Amérada Hess “Pefu CTorporatían- han entregado, 3 PERÚRETBOS1ós garantias

currespondientes, por. las «cuales “asume, lg Feskpnsabilidad

el ecufplímiento de lesa rcionés derívidas- el Contrato,

de Tos anexos 2D, ADA y 02

seán exiqibips a

dental Petrolera del Peru, Inc,, Súcursal del Perú;> Talismán (Peru)

Ltd+, Sucursal” Peruana, y Amerada Hess Peruz Inc

ís Butursal- del Perú,

respectivagente:=

La, garantía “corporativa entregada pór Ortidental "Petrotbeurn

sestitilye a la utorgada pór dicha “empresa en das fechó,

Adecuación<dél Contrato.”

De_iguál. maneras á, la fecka de suscribción: de la Escritura Pública u

prigine"el?presónité de + ratístiha, Cunplida

fianza “bancatA zegunido “¿periodo de dla fase > de

CECILIA HIDALGO MORAN

exploraciónal de

que Sé86ta”, refleje. Ta “cónformación «del
Dri Patista

BgFPegue £

que fuera de Ley, Tos dócument

y “sifyase

ntes. al Registra públ

Ridrocaárburos fa

Lima, Y de agosto

nuación ende, firmas

Autorizada. la, presente mirfutapor el Rottor- Ricardo. PS Silva Uhueca, Abogado
ta en “el Colegio de: Abogados de "Lia “cof. el númeroz 11056. una firma
ilegible
INSERTO y N D==

DECRETO SUPREMO NO 027-2004-EM, PUBLICADO EN EL DIARLO OFICIAL

EL “PERUANg EN Si
- PAGINA. 272762 Y

EDICION DEL, DIA JUEYES 22 DE TULIO “DE 2004 “- NgRMAS ¿LEBAEE

Ln

PABINA 262963. CUYO TENDR-LITERAL TRANSERIBO 4 CONTINUACION:
APRUEBAN CESION DE POSICION CONTRACTUAL: Y MODIFICACION DEL CONTRATO DE LICENCIA
PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN El "LOTE 64

TESTIMONIO

DECRETO SÚPRERO
NO- 927-2004 EM=-
DENTESDE LA REPUBLICA

LAS + ACTIVIDAD

24771, “GE APROBD LA “LEY ORGÁNICA DE HIDROCARBUROS,
z ETIVIDPADES DE HIDROCARBUROS EN EL, TERRITORÍO NACTONAL :
MEDIANTE DECRETO SUPREMO N*. 33-95-EM, DES FERHA., 32DES NOVIEMBRE DE “1793
APROBÓ Et, “EONTIRAJO. DE CATCENDIA: “PARA, “LA, EXPLORACIÓN y EXPLOTACIO
H1DRECAREBROS, EN TELCAOTE 64;  UBIEADO “EN LA PROVINETÍA “DE -ALJIO. AMAZONAS DEL
DEPARJÍMENTO DE LORETO: REGION GLORETOS NOR. BRIENTE DEL PERU; E
PERÚPETRO S.A. Y ATLANTIC RACRETELD PERU, INE. 7 BÚCURSAL DEL RERU;

UE, MED ES DECRETO SUPREMO Ne 0949-99 EM, DE an de pEsÉ Sade DE 1979 SE

T, RECHFTELD PERL, ¡Ne á AS ER, a PAVOR RE ECEIDENT
PERU, 1] Di SU ICURBAL Dex PERO así gano % BOBIFICACION DE. DICHO

-DEGRETO “E ÚPREMD ON 005-2001=EM, "EEÉMA”2 “DÉ FEBRERO DE 2001, SE
apRoBO, La eEbIOño DE, Postción CONTRACTUAL EN EL. CONTRATO DE LICENCIA: PARA LA
EXPLORACION Y EXPLOTACION DE-HIDROGARBÚROS EN FL UOTE=4£% POR PARTÉ-DE ATLANTI
RICHFIELD, PERÚ, INÉ<, “SÚCURSAL DEL PERU, “A FAVORSDE REPSOL EXPLORACIÓN PERU,
suCuRSaL DEL PERU, Y BURCINSTÓN, RESDURCES PERU "LT E ED, SUCURSAL, PERUANA; A

cota. La MapIEICACION DEL CETADO CONTRAS Os
QUE; MEDIANTE DECRETO SUPREMO, N1, Ó0472004-En DÉ FECHA, 12 DE MARZO DE 2004, 5
APROBO LE -CESTON DESPOSIEIÓN, FaNfrACTUAL, DEl CTA RD ZONTRATÓ DE, LICENCIA PO
PARTE DE REPSQÍSENRLORACION PERÚ SurÚRSEL Del <RERY; Y “BURLINBTON RESOURCES
LIMITED, SUCURSAL PPERYANA 50 AE ROR Sec! he j -SAPLORADORA DEL PERU,

DEL PERU, Y DE PAÑTE 1

No 27377,-LEY DE
£ NA VEZ- APROBADOS Y
Dos POR ACUÉRDO- ESCRITO ENTRÉSLAS PARTES: Y,

RS,
Pobra SER obte

CECILIA HIDALGO:MO!
Notaria de Li

TESTIMONIO

QUE TASTMODIFICACIONES. SERÁN ARROBADAS POR DE CRETO SUPREMO. RE DADO “POR” Las
MINISTROS “DE” ECONGMIA. Y. FINANZAS “Y DE- ENERBIA, Y. NINAS DENTRA “DEL” PLAZO
ESTABLEC1D8, EN. EL ARTIEUES 1" DELLA MENCIONADA LEY

“QUE, EL “ARTICULO 17 ÉA LEY-N225622t, “SEÑALA - BUE El CONTRATISTA" “CUALQUIER

DE-L45 PERSONAS "NATURALES. DJÚRIDICAB ÓUE
CONTRACTUAL 0

A
LÚ CONFORMEN, -POMRA CEDER: SU, POgIcION
ta APROBÁCION POR DECRETÓ REMÓ:
REFRENDADO “pOr Los —MÍNISTROS RE “ECONOMIA. Y FINANZAS Y DE ENERGIA Y “MINAS;
AstulSuo; DiEHO ARTÍCULO, SEÑALA CQUE Las RESIOÑES COÑLUENARAN Elo
LAS MISMAS RESPOÑSABILIDADESCEN-LO. CONCERNIENTE A LAS
OTORGADOS-Y ASÚMIDAS EN EL CÓNTRATO: POR EL EQNFRATIS
QUE. MEDIANTE TARTA N"SPER=OL7-04=0PP-LOTE” 644, DE FECHA 29 DE ABRIL DE 72004,
GecInENTAL. PETROLERA MEL PERU, INC, ¡BÚCURSAL. DEL PERU, COMÚNICO, A, PERUPETA
$8, DE CONFORMIDAD CON: La, CLAÚBULo DECIMO SEXTA DEL RONTRATO
Hapía LLEnODO “a UN ACUERDO CON LA EMPRE-SATAL]SMAN
PERUANAS, PARÁ.CEDERLE-EC- VEINTICINCO, FOR “CIENTO. (23% E PARTICIPACION EN
CONTRATO DE LICENCIAS PARA LA CEXPLORACIÓN Y EXOLOTADIÓN. DE, HADROCARBUROS
LOTE 964% .
A MEÑIANTE CARTA NES PER= TosE=94-0rR-EOTE 64, DESFECHA 28 DE
POERTAL PETROLERA DEC. PERÚS. INC: SUCURSAL DEL PERÚ. COMUNICO

<ASOCTARSE, TOÑ- TERCERÓS,

NEORAIDAD EONLA CLAUSULa, fEcIMO “SEXTA? DEL DONTRATO, DUE
RDO. TON LA EMPRESA AMERADA “HESS PERÚ, INC., SUCURSAL DEL
as -CÉDERLE El YEINTLCINCO POR “E TO. (25%1, DE “SUSPÁRTÍCIPACION EN. EL
LICENCIA. Pará LA EXPEDRACIO EXPEDTACION “DE HIDROCARBUROS

NY

PON EL PROYECTO DE MODIFICACION DEL
EJECUTTAD PARA “Bu CONSIDERACIÓN Y, RESPECTIVA: ARROBACTON
DE. a ONFORMIDAD CON LO DISPUESTO EN LÚS- NUMERAL: ES B)<Y 24% DEL ARTICULO 1182 DE
La CONSTITUCION POLITACA. DEL PERY Y Lg “LEY. ORGÁNICO DE HIBROCARBUROS, LEY Hg

22%, “Ros pa POR LA LEY. DE, AETÚALTZACIÓN EN HIDROCARBUROS, LEV-N0-273777===

DECRETA:

rn ÉnpSE, yA RESTOR DE-.PASTEION EONTRAETUAL “EN EL VCONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIPROEARBURDS EN-EL_LÉBTE- 64, APROBADO. MEDIANTE
TESTIMONIO

275 EM Y MODIFICADO surta] VaMeNTE., MENTAÑTE LOS DECRETOS
Na 005-2001-EM Y N2, 005-2004-EM, PÚR, FORTE DE ACCIDENTAL
INC. ys SUCURSAL DEL: PERÚ A Fayúr De TAL1SMAN (PERÚ) LTD,
IRURSAL -FeRLANA Y <ANERADA HÉSS” PERU /2, ÍRC. SUCURTAL Ea, PERU, “AST
MODIFICABIÓN DEL CIZADO CONTRATO “DERIVADA DE :
PRESEÑTE ARTICULO
ARTICULO 20: BE LA AUTORIZACION PARA SUSCRIBIR LA MODIF ICACION==
AUTOR RÍZASE PenúpEtRO Eb ñ SUSCRIBIR BOÑ-DECIDENTAL PETRILERA DEL PER
SUCURÍAL DEL PERÚS TALÍSMAN (PERUY LTD. ¡+SUCURSAL. PERUANA, Y. ANERADA: HESS
TUC%, 2UCURSOL DEL, PERÚ, EOÑ-Li INTERVENCION DEL, BANDO CENTRAL DE RESERVA DEL
PERÚ, LA CESION Y--MODIRICACION DEL. CONTRATE DE LICENCIASPARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN El LOTE É%4, QUE SE APRUEBA EN Els ARTICULO 12 DEL
PRESENTE DECRETO SUPREMO:
ARTÍCULO 32: DEL REFRENDO :
PRESENTE “DECRETO SUPREMO SERA REFRENDADO POR El”
FINANZAS Y-PÓR El MINISTRO DE ENERGÍA Y MINAS, -

DE

1ISPRO”, DE, ECOMDMTA Y

DENTE, CoÑsT ique
PEDRO PARLÓ: KUcTUNst
MINISTRO DE ECONOMIA Y EINANTASS====3==
JATME QUIZÁNDRIA SALMDN==
MINISTRO DE ENERGIA Y MINA

ENGERID A . :
ACUERDO. DE, DIRECTORIO. N%035-2068 DEL 02 DE DÚNIÓCDE200LS
EN CADA PABÍNA OMEMBRETE. QUE o eto
| TRANSCRIPÉ1ON== : E :
Fondo EN sy id QUE EÑ LA. SESTON no74 2020047 REALEZADA “ELDÍA 02 DE
Junio Se Zo9f, EL DARECTORÍA Angel ACUERDO aJBUJÉNTE:,
APRUEBAN Sagte cía, DE MaDtr TeaCION-pÉL CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACIÓN DE finos RBUROS ENSELLOTE 164 25==0=* >

ACUERDO DE

TESTIMONIO

LA, APROBARION DEL PROYECTO, DE, MODIFICACION DEL CÓNTRATO: DE. LICENCIA

EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL-LÓTE 6472 Y

3ÍC9SSEM, DE 03 DE NOVIEMBRE DE 1995, SE APROED
Ca, EXPLORACIÓN Y EXPLOTACION DE HTDReCARBÚROS EN
RA SSUSCRITO. ENTRE PERÚPETRO S.A. Y 2 1 4

FUE:

SUPRERO NO'-049-99-EM,=pE>, 17, BE SETIEMB
APRQBO=LA- CESION PAÍGIAL DE PARTICIPACION DELZ.REFERIDO CONTRATO
PARTE mE aJ
EXPLORADORA

CITADO RONTRAJO0%=

TD SUCURSAL DEL PERÚ “ASISEOMO

QUE, > MEDIANTE" DECRETO SUPREMO “NÓ 006-2909EM; “DE::£2-. DE MARZO DEL, 2004, “SE
APROBD LA CESIÓN DE POSICION CONTRACTUAL EN EL MENCIONADO. CONTRATO DE LICENCIA
E REPSOL EXeLORACIÓN Peri, SICURSAL DEL _RERU. Y EBRÚINETON RESOURCES

SUCURSL "PERUANA, 8 <FAÚOR< DES OECIDÉNTAL, EXPLORADORA <DEL. PERU,
PERÚ A EAWOR DE OCCIDENTAL PEROLERA. DEL<PERÚ, “INCS
SÓRURSAL DEL PERU, a FAVOR DE OCCIDENTAL PETROLERA DÉL PERU, INC=, SUEURSAL -DEL
ASI, COÑO, Las MODIFICACION DÉ DICHA CANTRAto,
CCAA fa, PER=917=64-ÓP E 64,-DE_2B. DE ABRIL “DEL, 2004, DECIDENTAL
DEL PERU, Iur?. SucimsAL nEL. PERÚ, “OURUNICOS 4% PERÚRETRO S.A
SExTa DEL CONTRATO, “QUE, HABÍA. LLEGADO A UN
AN, (PER) Ta, 7 PARA, TEDERÍE El “25% DE SU
F EN EL “CONTRATO. DE, CrcEncia PaRa, La EXPLORACIÓN Y EXPLOTACION =DE
moRrOCARBURÓS En EL LoTe 32, La quáL SERIA asUnuda POR SU SUEURSAL EN El PERLS==
QUE, FOUALMENTE, HEDFANTE CARTA NÓ PER-018-04-0PR-LOTES 48, “DE 28 DE. ABRIL DEL
94, “OCCIDENTAL PETROLERO, DEL, PERÚ, “INES, SUCURSAL, DELS PERÚ: COMUNICO A
PERÚRETRD S.A, $+DE. CONFORMIDAD CON LA. ELAUSULA DECIMO SEXTA, DEL GUNTRATO, BUE
-EBADO AAN ACUERDO CON La, EMPRESA. AMERADA- MESS PERU CINE, PARA DEDERLE
El PEL E SÓ, PARTICIPACIÓN EN EL CONTRATO DE Úscéncia, paña, La EXPLORACION - Y
EXPLOTACIÓN DE HIDROCARBUROS EN- ÉL LOTE 34, UA, CUAL, SERIA “ASUMIDA <POR “SU
SUTURSAL: EN EL. PERU¡== : ,
QUE, EÉ- ARTIEULO “128- DE “LA
MODIFICADO POR LEY N2 27377;

Í
TB. y 38

ORSANTEA “DES HIDROCARBUROS.
DISPONE ¿QUE

LGO MORAN

TESTIMONIO

108 EOÍTRATOS. UNA VEZ APROBADOS” Y SUSTRITOS “SOLA POÍRAN.. SER “MODIFICADOS POR

ACUEÑDD ESCRITO ENTRECLAS. PARTES. Y QUE S MODIFICACIONES, SERÁN APROBADOS POR
DEBREFO =SUPR EROS REFRENDADO. POR “LOS MINISTROS DE ECÓNDÓMIA. Yo FINANZAS Y DE
ROTA NAS DENTRO “DEL PLA7g ESTABLECIDO EN El “ARTLCBLO”118 DEl ENCIONADA

QUE, EL anTICULO 470 DE, ía LEY NO 2622f, SEÑALA UE “EL, CONTRAJÍSTACO TUALQU
DELAS. PERSONAS, NATURALES -D JURIDICAS QUE LO CONEORMER, “PODRA CEDER 5U-POSICIÓN
CONTRACTUAL <g “ASOCIARSE, CON” TERCEROS. PREVIA -APRAÓBACION. POR DECRETO SUPREMO,
REFRENDADO POR-,L0s MINISTROS, DE ECONOMIA”. Y FÍNANZAS, Y bz ENERGIA Y MINAS:
PRECISANDO, ADEMÁS, QUE-LAS CESTOÑES CONLLEVARAN El MANTENIMIENTO DELAS MISMAS
RESPONSABILÍDADES EN LOCÓNCERNTENTE A LAS BARANTIAS, Y OBLTRACTONES OTORBADAS Y
ASUMIDAS EN EL “RONTRATO POR EL CONTRATISTA;
QUE, ER. EL, INFORME TECNICO+LEBAL: No, BENE-768-2004, SE GONCLUYE QUE EL “PROYEC
DE, MODIFICACION DEL CONTRATO DE- LÍBENCIA PARÁ LÁ EXPEBRÁCIÓN Y EXPLOTACION DE
HIDROCARBUROS. EN.EL 64, DESDE El PUNTO DE UÍSTA- LEGAL, SE RA EFECTIADO DENTRO DE
LOS PARAMETROS DE LA LEY NG, 25221, “4EV- ORGANICO “DE poleas, Y DE ACUERDO
CON LO ESTIFULADO SEN LA CLAUSULA: BELTMD, SEXTA, E
CÓNTRATO REFERI De = :
EnF ORNIDAD E

pa

Y
a)

1. APROBAR” l DEL gd DE, LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE-HIDRaCáRBURgS: EN, Et COJE 64, “APROBADO POR, DECRETO
SUPRERO Ne 33-95-EM, Y MODIFICADO, “SUCESIVAMENTE? POR DECRETO, SUPREMO, NB 049-99-
RETO. SuPREÑO No -905-2001=EH. Y, DECRETO, QuFRERa “noO “O0é=2004-EM. A
ENTRERE “eErUPErRn 5h Y OCCIDENTAL PETRÚLERA DEL PERU, —INC..
SUCURSAL DEL PERU, TALISMÁN, (PERU) 1 TDL /SÚCURGAC: PERÚANA,., Y ¿AÑERADA MESS “PERU.
SUCURSAL DEC Peris fal como, El PRUYECTO2DE DECRETO BÚBRENO QUE APROBARIA
MENCIONADA. MODIEICACION Y gu CORRES» IND IENTE EXPosICIÓN De MOTIVOS: LOS DUE
ADJÚNTAN AL ÉRESENTE ACUERDO Y-FORMAN PARTE INTEGRANTE DEL -MISMÓ.=
ELEVAR AL SEROR MINISTRO DE ENERGIA Y MINAS LOS PROYECTOS DE DECRETO SUPREMO
EXPOSICION DE MOTIVOS» Y MODIFICACIÓN DESCONTRATO, REFERIDOS. ÉN EL NUMERAL 1.
PRECEDENTE, PARA SU CORRESFONDIENTE TRAMITE DE APROBACIÓN
3. AÚTORIZAR AL GERENTE EEÑERAL DE PERUPETRD. Sip 07, Susér
INBICADA- EN “EL AÚMERaL o 1 QUe “uní :

PROYECTO “DE” MOD

0

BER LA MÚDIFICÁCION
HÁXA <EXPEÑIDO

rr

TESTIMONIO

AinaLao a e, E e, a e.
RESPECTIVO DECRETO SUPREMO. ==
4.-EXONERAR EL PRESENTE ACUERDO DEL TRÁMITE DE LECTURA Y APROBACION DE ACTA

QUE, TRANSCRIBO. A -USTED<PARA SU CONOCIMIENTO Y DEMAS. FINES

N,BORÍA, 02 DE JUNIO DEL 2094

“UNA, PrRAO TL EGIBLE:-S6ELÍO, BUE” DIRE:

DIRECTORIO 7. PERUBETRO 5...

UNA FRÍA ItebraÚe, sEbLO Que. DICÉ

LS E RTO TRE BA

MANDATARI 035%:
S==SBre- >
SE ACORDO: ¿NOMBRAR A ANTONIO RODOLFO

LE +BUIMARÁES! (ONL No 08772243), CoMb- BERENTÉ -SENERAL DE PERUPETRO S,Az, A

PARTIRN UE LA FECHA. OIÓRGÁRLE: PODERES: ÉN. SU BONDICION DE “BERENTE 'BENERAL A
PARTIR. DK LA FECHA... AST CONSTA ENCUÚPIA, CERTIFICADA DEÉ: 08/03/2094 0 A
E

ANTE ROTA o RICARÍA FERNANDINE BARREDA, “EN LA CIUDAD DE: LIMA: El
EA EDFAS 118, A7258 DEL LIBRO DÉCACTAS<DE. DIRECTORIO NE
B

ESA

o
2
S

ray
pS
Z
E
pe
E
a]
o
“a
>
A
¿8
2
S
2
8
S
S
S
a
o
$
3
z
á
a
ES
ES
a
mo
ES
2
ES
5
3
S
m
=
E
=
E
é

FÚE PRESENTADO El “99793

La CIUDAD. DE, EJMA,, 49%
A DEL TgMa. DIARIO <0%47 DERECHOS: 5/. 40,00 CON

Y EL +NO< 200
2

1%

DOULUMENTO, ==

TESTIMONIO

rai pri
» A LNE PUEL-ATOS DEL MES DES MARZO, DEL ARO 2004, YU, CB INFRASCRITA
TRADUCTORA, PUBLICA, IURAMÉNTADA y CERTIFICO QUe ¿El ¿PRESENTE DOCUMENTO. ES. UNA
TRAÑUCELON. FLEC Y CORRECTA DEL IDÍUMA INGLES AL IDUMA ESPAÑOL QUE CONSTA DE
TRES PAGÍNAS> Y QUE CORRE INSCRITA, EN u1 REGISTRO. ÓRJCIAL Na, 0079-04/0- DEL
CUMENTO ORTGINAL REFERENTE “AL PODER ESPECIAL gue JJ ÚREA- UECTDENTAL> PETROLEUM
CoRPORAtIÓn CEL FANOR DE JOHN M.. WINTERMAN 7. Done Tg lo JORGE AUGUSTO PERE
acaso PorriRtO-s Ilya <cuilEca “DE FEUHAC 26 DE, FEBRERO, DE 200%, “CUYA
ENTRA, ARCHIVADA EN ESTA. OFICINA: sunt, eo La corra DE La

DALCO MORÁN |

jr

MARTA DEL. CARMEN> PIZARRO”, SApóBgo <

e
SEULO EN AUT

UBLICA JURANEN -
Al, MARBEN.DE LA PAGINA 2,73 Y, £,, UNA FIRMA: ICEGTBLE, SElEO BUE DICE: MARIA DEI
)RRO SABOSAL = TraducTará PUBL TEN JÚRAMENTADA:
Ca QUÉDICESTRADUCCTON OFIC TAL: .
TRA.0079-04/8= ,

JÁDA = LIMA PERU

STATE 05 ÉAL FEORNTA, (ESTADO D
CUuNTy DÉ Eos aNeELEs 1 Confagó
PODER ESPECIA
EN LA.CUUDAD DE
Lós, 25 njfs DEl

Ñes Pe FERRE ERO as E e

a o e TESTIMONIO

-PUBLICASDEL, ESTADO DE CALIFORNIA, A
COMO TAL, 'EOMPARECTERON PERSONALMENTE JOHN. W. HORGAN,. MAYOR DE EDAD. CIUDAD
ESTADOLIADENSE, VICEPRESIDENTE EJECUTIVO, Y STEPHEN 7P.PRRISE, MÁXOR- DE. EN
CTupADa la ES StADDUNEDENSE, SUBSECRETARTO;- DEBIDAMENTE AUTORIZADOS: EL “18 DE
FEBRERO BES 1792, POR AEUERDO DEL BIREcTORIO, De, OECIDENTÁL PETROLEUM CORPORATION,
uNa, COR SORA A TSÓCIEDAD ANONIMA. bue sE CONSTATÓ “EXISTE fo AMPARO DÉ LAR
LEYES DEL ESTADO DE DEÉANARE. ESTÁDOS-UNIDOS DE AMÉRICA,
ADÉN W,, MORBAN> .. PARTSE PRESENTARON ANTE MÍ EL LI TAS. Y-DEMÁS
4 DENTAL a CORPORÁTIÓR, do ADELANTE ica LA

A DÁiE. EE PRESENTE DOCUMENTOS. 07 CORGAN UN PADER ESPECIAL EN
NOMBRE Y a mebeia ca DE-LA- COMPANIA A FAVOR DE GOHAN Ma RINTERNAN, CIUDADANO
NW INGEES 7% IDENTIFICADO LON PASABORTE NOS TEL 008 703.- DUNALD LIPINZKIG. CIPDADANO
D ESTADOUNIDENSE, * IDENTIFICADO CON PASAPORTE Aga? HES30S057 e TORBE AUGUSTO PEREZ
TAIMAN,

AO

CIUDADANO PERUAÑO, IDENTIFICADO ÉON DOCUMENTO q NAL DE IDENTIDAD NU
0535330, Y. RIE -ÁRDÓ POBFIRIO SILVA OÑUECA, CIUDADANO, ER ANG, IDENTIFICADO

poc! IMENTO' NAT xoÑaL DÉ a, Kg. ODE? PARA TS CUALQUIERA DES ELLOS;

Notaria de Lima

CILIA HIDALGO MORAN

GÉ

DEL PERL PARA QUE PARTICIPE COMO
SUCUÁSAL DEL PERU, EN TODAS LAS
NESOCIAT NES, < CONTRATA DNES, MODIFICACIONES: Y - POSIBLES
BE PARMULALIBNES. DEL =CÓN RATOS DE, CirEncia paña La “EXPLORACTON Y EXPLOTACION DE
RI DRO 'BUROS, EN EL LOTE B4 4E CONTRATO DEL -LÚTE 647. UE OCCIDENTAL PETROLERA
DEL PERU, ANC. 7 SUEÚRSAL, DEL PERU, EJECUTE a SUSÉRIDA, CINDEPENDIENTEMENTE DE RUE

POSEA Q No UNA PARTICIPACION DE-100% EN DICHO CONTRATO, =CÓN PERUPETRO S.A. EN

RA, DEL PERE, “INE
ABQUTSI EJÓMES u

_ PERU, Y 7 EN GENERAL: RESOLVER CON-PLENA AUTORIDAD TODOS £08- ASUNTOS AL-RESPELTO,=
SERTRIR Y OTORGAR y EN REPRESENTACIÓN DE LA COMPARIA:. Él CONTRATO DEL LOTE
CUALQUIER ArQUES CIÓN, CESTON,, MODEF IDACION: O POSIBLES REFÓRMULACIONES DE
DIGO, CONTRATO, Cc 04D BARANTE DE OCCIDENTAL PETROLERA, DEL ¿PERÚS, ÍNC

E, SUCURSAL
-DEL PER, Y EN CALADAD DE INTERVINIENTE “SUSCRIBIR Y» OTDReaR-LA GARANTIA DE LA
COMPARTA, SES GUN El FORMATO QUÉ 5É-LÁDICA EN DICHO EONTRATISS S
N SeLEnaR PARCIALMENTE ESTE “PODER ESPECIAL MANTENIENDO EN TODO MOMENTO LAS
FACUÉTADES - DELEGADAS, Yo REVOCÁR DICHAS DELEGACIÓNES. BE FACULTADES, Á- Bu

ECION ”, CUANTAS. VECES SEAS NECESARIO. “LOS REPRESENTANTES “NO “PUEDEN. CANFERIR
TESTIMONIO

EL FOnER De DELEGACIÓN, LA FINALIZACIÓN DEL “PODER ESPECIAL OTORGADO A CUALQUI
REPRESENTANTE COMO CONSECUENCIA DE “SU REMUNCIA, DEROGACIÓN “y OTRA CAUSA "DARA
LÚBAR- A, “QUE QUEDEN- SIN, ErEcIO > Las o pELESAÉLONES — EBNFERÍDAS- PORO DICHO
REPRESENTANTES. A-MENDS- QUE ESTAS SEAN RATIFICADAS TÁL, E0Mb- SE. ESTIPULA PARA, EL
OTORGAMIENTO DE Las MISMAS, CON CARACTER RETROAUTIV
ASTAISMO, JOHN Ms MORGAN Y STEPHEN <P. PARISE "DECLARARON CANTE "MI; LA, NOTARIA
PUBLICA QUE- SUSCRIBE, QUE EL. PODER ESPECIAL OTÓRBADO PÓR EL PRESENTE DOCUMENTO
NO DA DERECHO A Log REPRESENTANTES MENCIONADOS A RECIFIR COMPENSACIÓN. DE NINGUNA
1aDOLÉ.=
LuEeo “nÉ EFECTUAR LA LECTORA-DE- ESTE DOCUMENTO, LAS, PERSONAS “ANTES "MENE TONADAS
Lo RATIFICAN: Y aPROCEDEN ACSÚSCRIBIRLO. CONNIGO,, NOTAR ÍA. PUBLICA. INFRASER
La RUE DOY FE, ==
PORE JOCIDENTAC PETROLEUN CORPORATION
(EDGE) ¿UNA HORGAN, VICEPRESIDENTE EJECUTIVA=
(ED0.) BJÉPNEN P, PARISE. SUBSECRETARIDE
(Fade) ByáRoN CS. FIERRO, NOTARIA PUBLICO

ITA. DE

TE OF frias ¿ESHADO De CALisonia)e
NTY_0 Las aNBELES “UCÓNDADO DE 108: ANSELESI===>
CENNY=E ZMECORMACK, “RÉBISTRADORA, SECRETARTA DE toNnabo==
ANY, B. MCCORMACK,. REGISTRADORAS. SECRETARIA, DE CONDaDa DEL CONDADO DE LOS
ANGELES, ¿ESTADO DE CALIFORNIA, SIENDO UNA ENTEDAD PUBLICA EN POSESION DE UN
SELLO POR: LEN, POR EL. PRESENTE BERTIFICÓ-pÚEs
SHARON-C .- FIERRO,
CUYO NOMBRE REFRENDA EL DOCUMENTO: PRECEDENTE, ERA, AL MOMENTO DE OTORGARLO,
NOTARIA. PUBLICA Y ESTABA OFICIALMENTE NOMBRADA Y AUTORIZADA, FOR LAS: LEYES DEL
ESTADO DE CALIFORNIA PARA EXPEDIR DICO, PNSTRÚMENTO (> ADERAS > DEJO CÓNSTANCIA DE
UE DEBE DARSE PLENA FE, Y ÉREDITÓ 4 T10D0S- Lag artos” pFIctaLes “mue La CITADA
NOTARIA: PUBLICA LLEVE A ABD EN, CALIDAD DE TbLo, — FINALMENTE,. TERTIFICO QUE
COyó2cos 50 CAL TGRAEIA., Y ESTOY, PLENAMENTE. CONVENCIA, DE LA “AUTENTICIDAD DE LA
FIRNA QUE EIGURA-EN. El: REFERIÓO- DOCOMENTOS
ENFEJE Lo CUAL FIRMO, EL PRESENTE Y EST

YO +

4PO. Ex. SELED “DE SEBRETARIO BE CONDADO
LÓB 25" DJAS DEL: MES DE FEBRERO DE

TESTIMONIO

“a
Ú
E
ES
E]

j=]
3
D

1 YA
D/), Y. BAKER,

a
a
ES
La
S
5
1
5
a
e

z
Pe

lr]
>
eS

DEL PERU, EN, [
EIRMA

NO
LOS ANGELES; 2%,DE FEBRERO: DE 2004==
(EDO, ) A ILIANA IND, > CONSUL “BENERAL DEL PE

ORDEN? 2550-- NOS DE DOCUMENTO:

52=

NISTERIÓ DE

Notaría de Li

LA.FIRMA, QUE ANTECEDE” DE-LÍLIANA CINQ+=
DESALIZASLA FIRÍA SINIUTGAR-EL CONTENIDO DEL DOCUMENTO =
ARTO DE 2004
(FDO, Y BENJAMIN VICTOR VIAL TARHUAVILEAS
DEPARTAMENTO. DEXNRAMITES TON
LEGAL TZACIONES Y

A-TRADUCTORA PÚBLICA JURAMENTADA:, CERTIFICO QUE EA PRESENTE ES
UNA TRABLECION FIEL. Y LO TA -DEL DACBMENTOENSIDIOMA TNEL. ES ADJUNTO.
IRADÚCCTON NODEBE INTERPRETARSE” como REC o DÉ LA- AUTENTICIDAD: Y

E

EXTÓ IRIGÍNAL:
El

ED EVAL FIRMD”Y “SELLO EN LIMA" A +LÚS

UÑA, FIRMA ILEGIBLE: SELLÓ” QUE DIREÍ:, MARÍA DÉL, CARMEN. PIZARRO SABAGAL -
TESTIMONIO

¿TRADOCTRRÁ PUBLICA JURANENTADA:3=
IV, 5, E BT. e ENE Ds==
E PERIS

G-DE

DE DIRIGIRME <A USTED LON RELACIÓN 4086 TARTA N2 BERL-CONT-807-
PROYECTOS DE: BODIENTADION. DEL í CONTRATO DE> ÉJCENCTA “PARA “LA
EXpÉ BrRAT, Y_ EXPEDTACTON DEM HIDROCARBUROS. DELS LEPE Et, <LCELEBRADO, POR LAS

MPRESAB, OCCTIPENTAL PETROLERA DEL PERU ye IRE, SUCURSAL e PERY ,.TALISMAN, (PERU)

ea, RAD

ÚRUSULA' 2.2, DE. DERECHOS
MEL PROWEGÍO DE EESIONÍ OYE Nas gEnITiEta “apiunto a SU CARTA,
AIENDO EN “eUEnTA, BUE ED, TEXTO ES<.IBUAL aL BOBELO, APROBADO POR NUESTRO
DÍRECTIRO EL <7 ZBE SETÍEMBRE ODE 1995- PARAS LA, RODIFICACION: DE ONTRATOS DE
HIDROCARAUROS — ÉaJO- EL RES
HIDROCARBUROS -

E

NC DE Az l Na, “262217 LEY. ORGANICA DE

ASIMISMO, DEBO: INDICARLE QUE PARA La “SUSeRIBCION" DE DICHO CONTRATO HAN SIDO
DESIEÑADOS EL SE A
Y El. DOCTOR MANUEL MENTEAGUDO-VALÍEZ, JEFE DE“LA OFICINA LEGAL -
ES PROPICIA LA DCASIÓN PAÑA REITERABLE,LA, SEGURIDAD BE MÍA
UNÁ FIRMA ¿LEGIBLE RENE ROSSIÑA, MIRAN Y SERENTÉCBENERAL
beLLo QUE DITES BANCO CENTRAL DE RESERVA DEL PERÚ:

a

S-BALLUN AVALDS<. GERENTE JE ÚPERACIONES ENTERNACION

18100, +

PERUPEJRO Sofa ¿E JÓN, 2904
: PERUPETRO — ASESRRÍA, JUREDICA = 23, JUN, 2004 RECIBIDO — HORA:
NB. RÚBRICA => E

5E1I8
TRANSCRIPCION : >
SESIÓN DE DIRECTORÍO. DEC RÁNCO CENTRAL RESERVASDEL PERU, RELEBRADA EL 27 DE
ENERÓ De 1394 DONDE CONSTA 68 Fact JAnEs. DeL E ae, SENERML a AY, ACTA N2

e o, TESTIMONIO

347 PARTE
CENTRAL*DE
TARIA GENERAL =

HUMBERTO PEIRANO PORTOCARRERO, BÉCRETARIO GENERAL DÉL, BANCO CENTRAL BE RESERVA
DEL, PERO, ENCUEN DE HLASERCNÉTAD. QUE LE ÉONFRERE El ARTICULOS St DE LA LEY
ORSAÑECIO, DE Ae, Ton), RERTIFICÓ 0. o ae, EN E oa
CORRESPONDIENTE, Á-LA cesta DE 91 RECTORIO TECEBRADA> EL, $7 dE ENERO DE 1992, GÓN
AsÍsTENCIA BE LÚS, DIRECTORES. SEÑORES, MARIO TOVAR VELARDE SPRESIDENTES , HENRY
BARCLÁY REY DE £EABTRO, “ALBERTO BENAVIDES: DE. LA GUINTANA, SANDRO, FUENT ES, AEURTO;
ALFREDO: 9 CH fe AHAPARA_ Y RAUL. OTERO BOSGARNO, > FIGURA SUN ÁRUERDO- DEL
ITERÁL. SIBÍMENTE:
“FACULTADES DEL-GÉRENTE BENERAL,-<(063-A)" =
J REBRECTÓ EL? DIRECTORIO ACORDO; =

Lo, BTORBAR, AL, BERENTE. GENERAL LAS SIBUJENTES FACULTADES:
LAB DLAUSULAS” FINANCIERAS DE Log conriaJós PETROLEROS,
íro Haya ABTORITADO Lóg MODELOS HESPECTAJOS

“ACTA ONO. 3534

00 FRA EA HUWBERPO+<PETRANO PORTOCARRERO ,

BANCO EENTRAL RESERVA DEL PERÚS, CELEBRADA EL 21. DE

ONSTAS EL. NOMBRAMIENTO ¿DEL “SEÑOR” CARLOS “AUBUSTO “BALLON
REÑTE “DE 0PERÍ ES- INTERNACIÓNACES DEL Banda CENTRAL, DE RESERVA
03737 PARTE PERTINENTE: - -
SERVA DEL PERU S

DEL PERU, ACTA
BANCO DENTRAL, DE

HUNEERTO REÍRAÑE, PORTOCABRERO:. SECRETARIO GENERAL DEL BANCOS CE NTRAL

DE RESERYA
La. PaciLTAD UE CE EONEIBRE EL 3] “DE-LA-. LEY

ma

—TASTITUCION, ¿CERTIEICA 2

CORRESPONDIENTE a La SESION DE: DIRECTÓRIÓ CELEBRADA EL 21
SISTENCIA “DE TORES. SERÓRES SERMAN SUAREZS CHAVEZ
¿A QUINFANA, EOREE BALA
vÉRMO CASTAREDO MUNGI Y ÉLANFRÁNCO CASTAGNDLA> JÚRIGA, FIGURA UN

TESTIMONIO

FUNCIONARIOS. PRIÑEIPALES, (VERBAL)

ERENTE-DE- CREDITO Y REGULACIÓN FINANCIERA ÁL, BERENTE. DE. OPERACIONES
¡OR JUAN, ANTONIO, RAMIREZ, “ANDUEZO, EN. SUSTITUCION -DE> La

1 VALERA, LOZA, GUIEN PASARÁ A-DÉ SEMPER ARSE EOMa ASESORA. DE

LACGERENÍ
2, CROMO
APÉRAGID
LIÑA, 03
FIRNADOz

ERENTE Y DESIÉNAR- Ef. EL
RAREOS-BÁLLON AVALOS”, .

DBARRERE> BECUR

ENS ER O
TRANSCRIPCIÓN Ss

BANÓD CENTRAÉ

TARIA GENERAL DEL- BRNCO
QUE, LE a ÉL ARJIEULO

GENTRAC- DE, RESERYN DEL PERÚ,
SB DE LA LEY ORGÁNICA

te, EN Os Acta ha 3950, CORRESPOS DIENTE, ALA SESION DE DIRECTORIO
DELS 2902, cof ARISTENCIA DE-.£05 DIRECTORES SEÑORES RICHARD WEBB
QUARTE. (RRESIDENTE) ¡. Y TON_LA ASISTENCIA: JE Leg DIRECTORES SEÑORES. CARLOS CASTRO
RODRIGUEZ, T "BURNEO REAN 7 ESCAR BANCOBRT" MASIAS, — EBNZALO- GARCIA NU
DANIEL. SCHYDLONSKY ROSENBERG Y JULED VELARDE FLORES: FIGÚRA UN ACUERDO 'DEL-T
LITERAL

BUJERTE: =

E : ONTEAGUDO. VALDEZ ,: DECTOR EN DERECHO,
LEGAL, “LO CUAL EU ACEPTADO BE MANERA, ÚNANIME POR EL

CIEMBRE, DEL 2002 ==
sige ÚNA (01) FIRMA TLEBIBLE ==
CONCLuUSs 10 Ni=
FORMALIZTADO ÉL VASTRUMENTO £085 Confartc ENTES LE DIERON, ÚECTURA, DESPUES DE LO
CUAL SE SÉTRMARON Y RAT IEJCARÓN EN 8u EONTENIDO, DECLARANDO QUE- SE TRATA DE UN
ACTO VALIDO: Y NO SIMULADO, MANTFESTÁNDE Tay áLmENTE CoNster LOS, ANTECEDENTES Y/0
TFFUCOS qUe OR TEIÑAN POR. El PRESENTE ns TRUREN “DECLARANDO CÓNDEER SUS

TESTIMONIO

O MORAN; NOTARIA

RUBR

EL. DMEZ DE DICIEMBRE. DEL DOS MIL

E:
Y S
pa «CAROS

MTS

ÁS

>
Se

SARA CBCILIA HIDALGO MORAN
e S Notaria de Lima

É a
y ES)
TES
MESS

DÁ
y - 581L-L

SUNARP [ANOTACION DE INSCRIPCION

DIE LOS REGISTROS PUBLICOS

NOTARIA HIDALGO

ZONA REGIS? Las Camelias 140 San Isidro

N" IX. SEDE LIMA

OFICINA REGISTRAL LIMA Central Telef 4422141
Telefax 4408798
E-MAIL_ NOTARIA NOTARIAHIDALGO.COM
TITULO N* : 2004-00301271
Fecha de Presentación : 28/09/2004

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N” ASIENTO
OTORGAMIENTO DE PODER 11695949 A0001
OTORGAMIENTO DE PODER DE SOCIEDAD 11010952 A0001
EXTRANJERA

CESION DE POSICION CONTRACTUAL 06006998 DO0003

Derechos S/.1,736.00 con Recibo(s) Numero(s) 00020896-63 00029938-62.
LIMA, 08 de Noviembre de 2004

7
TOMAS HUMBERTO CERDAN LIMAY
REGISTRAD: UBLICO

